TABLE OF CONTENTS

AGREEMENT

PART "A"
Article







Preamble

Employees Represented by the Brotherhood

I

Definitions

II

Recognition of Brotherhood

III

Brotherhood Membership Requirements

IV

Regular Wages

V

Overtime Compensation

VI

Application of Rated Wage

VII

Hours and Days of Work

VIII

Days of Relief

IX

Meal Allowance / Period

X

Vacations

XI

Seniority

XII

Discipline, Suspension and Discharge

XIII

Grievance

XIV

Payroll Deductions

XV

Pension Plan

XVI

Disability Retrogression Pay Plan

XVII

Sick Pay Plan

XVIII

Group Insurance

XIX

401(k) Plan

XX

Leaves of Absence

XXI

Severance Pay Plan

XXII

Bulletin Boards

XXIII

Effect of Agreement

XXIV

Contractors

XXV

Working Conditions

XXVI

Benefits

XXVII

Bargaining Unit Work

XXVIII

Union Business

XXIX

UNITIL

Retiree Trust

XXX

Safety

XXXI

No Discrimination

XXXII

Duration and Termination

XXXIII

Successors



Schedule of Wages



Roster 1 - Transportation



Roster 2 -- Operations Support Clerk



Roster 3 -- Meter & Service



Roster 6 - Meter (Gas and Electric)



Roster 7 - Street



Roster 8 - Electric Distribution



Roster 9 - Meter Readers



Roster 11 - Stores



Roster 12 -- Property Maintenance Worker



Roster 19 - Gas Production



Roster 20 - Dig Safe



Clerical Progression and Pay Plan



Policy with Reference to Rest Period



Shift Differential



Sunday Premium



Double Time on Second Day of Relief



Off-Hour Coverage



Emergency Call Out

Part ""B""

- Retained Policies



- Not Incorporated in Part "A"

Part ""C""

- Group Insurance Summary

Part ""D""

- Retained Letters of Intent



- Progression Charts

Policies

Unitil System Policies

AGREEMENT made and entered into by FITCHBURG GAS AND ELECTRIC LIGHT COMPANY, a
Massachusetts corporation hereinafter called the ""Company"" and THE BROTHERHOOD
OF UTILITY WORKERS OF NEW ENGLAND, INCORPORATED, LOCAL NO. 340UTILITY WORKERS
UNION OF AMERICA, AFL-CIO, BROTHERHOOD OF UTILITY WORKERS COUNCIL, LOCAL B340,
thereof, and the employees of the Company who are now or may hereafter become
members of said Local, hereinafter called the ""Brotherhood"".

WITNESSETH that:

WHEREAS, the Brotherhood represents a majority of all employees of the Company
at its Fitchburg, Massachusetts plant, excluding confidential employees,
executives, forepersons, crew forepersons, and all other supervisory employees
who have authority to hire, promote, discipline, discharge or effectively make
such recommendations, and has been designated by said majority to be the
exclusive representative of all said employees for the purposes of collective
bargaining with respect to rate of pay, wages, hours of employment and other
conditions of employment; and

WHEREAS, both the Company and the Brotherhood desire to promote harmony and
efficiency in the working forces so that the employees and the Company may
obtain mutual economic advantages consistent with the duty of the Company as a
public utility to provide at all times an adequate and uninterrupted supply of
electric and gas services in the territory and communities which it serves.

NOW, THEREFORE:

As to wages to be paid by the Company, as to working conditions involved in the
Company's operations, and as to the application of the principle of seniority to
changes in the Company's forces, the parties hereto, each by its duly authorized
representatives, agree as follows:



ARTICLE I

DEFINITIONS

The Company and the Brotherhood mutually agree that for the purpose of this
agreement, the following definitions apply:

Regular Employee - one who, subject to a six (6) months'' probationary period,
is hired on a regular basis.

Temporary Employee - one who is hired for a specific job and/or period of time
but who it is not intended to become a regular employee as defined above and
whose employment is not intended to last for more than (six) 6 months. If their
employment continues for more than six (6) months, they becomes a ""regular""
employee as defined above.

Part-time Employee - an employee who is hired to work less than the regularly
scheduled workweek



ARTICLE II

RECOGNITION OF BROTHERHOOD

The Brotherhood is hereby recognized as the exclusive representative of all
employees of the Company at its Fitchburg, Massachusetts plant, excluding
confidential employees, executives, forepersons, crew forepersons and all other
supervisory employees who have authority to hire, promote, discipline, discharge
or effectively make such recommendation for the purposes of collective
bargaining with respect to wages, hours of employment and other conditions of
employment.

 

ARTICLE III

BROTHERHOOD MEMBERSHIP REQUIREMENTS

The Company agrees that until the termination of this agreement it will require
as a condition of employment that all employees subject to this agreement shall
become members of the Brotherhood.

The Company agrees that it shall require as a condition of employment that all
new employees hereafter employed by the Company in any class of work to which
this agreement applies shall become members of the Brotherhood after the
thirtieth day following the beginning of their employment and shall continue as
members thereafter while this agreement is in effect and their classification is
subject to the terms of this agreement. The Company and the Brotherhood mutually
agree that this provision in no way affects the other terms and conditions of
employment applicable to temporary and probationary employees set forth in this
agreement.

Any employee who has been exempted from the Brotherhood membership requirement
under the provisions of this article but who is transferred or demoted while
this agreement is in effect to a class of work which is subject to the
Brotherhood membership requirement shall become a member of the Brotherhood
within thirty (30) days after the effective date of such transfer or demotion.

The provisions of this article shall not apply to anyone exempted from the
provisions of this agreement, nor to student engineers who may be assigned from
time to time to any of the departments of the Company.

In no event will any employee be required, as a condition of employment, to
become a member of the Brotherhood until after the thirtieth day following the
beginning of their employment or the effective date of this article, whichever
is the later.

Any employee of the Company who at any time while this agreement is in effect
has been performing a class of work which is subject to the Brotherhood
membership requirements of this Agreement, but who is subsequently transferred
or promoted to a class of work which is not subject to the Brotherhood
membership requirements of this Agreement shall have the privilege of
withdrawing from Brotherhood membership.

 

 

ARTICLE IV

REGULAR WAGES

Section 1. Effective on the date indicated therein, employees who are receiving
the ultimate rate of the class to which they are permanently assigned shall be
paid wages in accordance with the Schedule of Wages showing classifications and
the rated wage of each class. Said Schedule of Wages of footnotes and
accompanying paragraphs are attached hereto and made a part hereof, and are set
forth at pages 54 to 59, inclusive, hereof.

Section 2. If, upon the effective date of said schedule, an employee is not
receiving the ultimate rate of the class to which the employee is permanently
assigned, then, the present wage of such employee shall be increased in an
amount equal to the difference between the ultimate rate of the class in effect
at the time of the last prior wage schedule and the ultimate rate of the class
of the wage schedule effective herein.

Section 3. The following conditions shall control, limit, restrict and govern
the application of said schedule.

1. An employee, if awarded the next higher-rated job in the same roster will
receive the higher rate from the date of the award.

2. In other cases where an employee is awarded a bargaining unit job, the
employee's rate of pay shall be as follows:

a) Twenty-five cents ($.25) per hour more than the employee's present rate of
pay or the rate of the new job, whichever is less, no later than one week after
the date of the award.

b) Twenty-five cents ($.25) per hour more than the rate arrived at in (a) above
or the rate of the new job, whichever is less, thirty days from the date of the
award.

c) The ultimate rate of the new job ninety (90) days from the date of the award.

Section 4. Clerical Progression and Pay Plan (See Page 51) is not subject to
Section 3 above.

Section 5. New employees hired during the term of this agreement will receive a
starting wage that shall not be less than eighty-five per cent (85%) of the
ultimate rate for the class of work to which they are assigned. When an employee
has completed their probationary period, the employee's rate of pay shall be
subject to the provisions of paragraphs (a), (b), and (c) of Section 3 above,
substituting ""six months anniversary date"" for ""date of the award"" in that
Section.

Section 6. In no event shall the resulting wage from time to time exceed the
rated wage for the applicable class established by the Schedules of Wages,
attached hereto and made a part hereof.

 

 

ARTICLE V

OVERTIME COMPENSATION

Section 1. Employees subject to this agreement shall be paid wages at the rate
of time and one-half for all work that does not occur within their regularly
scheduled work day or week.

(a) Employees normally scheduled to work more or less than eight (8) hours
within a day shall be paid overtime at one and one-half times their regular rate
for all work that does not occur within such scheduled hours provided that no
employee shall be paid both daily and weekly overtime on account of the same
hours of overtime worked.

(b) Employees, when required to work on their regularly scheduled days of
relief, shall be paid overtime at the rate of one and one-half times their
regular rate, subject to the provision for double time on the second day of
relief which is the seventh day of work, a provision set forth in the paragraphs
following the schedule of wages attached hereto. ""Regular rate"", for the
purpose of this section, shall mean the regular hourly rate of the employees.

Section 2. Employees subject to this agreement shall be paid a minimum of three
(3) hours at the time and one-half or overtime for actual time worked, whichever
is greater, for each period of time worked during unscheduled hours.

This minimum shall not apply:

(a) In any case where employees are assigned to work continuous overtime from
the end of their regular workday, but in that event, payment shall be at the
overtime rate for such continuous time, or

(b) In any case where employees are called out or assigned during the lunch
hour.

If an employee is scheduled in advance for overtime work on a day of relief, he
or she will be paid the minimum if the overtime work is canceled unless he or
she is notified of the cancellation prior to the close of the preceding
regularly scheduled workday. If no such notice is given, the employee will
report for work as scheduled, unless otherwise notified.

If such overtime is scheduled on a regular workday, the minimum will apply
unless the employee is notified of cancellation prior to the end of such regular
workday.

When planned overtime is scheduled for Saturday, or Sunday, the Company will
notify the employees involved at least forty-eight (48) hours prior to Saturday,
to the extent such notice is practicable and provided the Company has knowledge
of the need for scheduling such work sufficiently in time to give such notice.
If notice is given, but the planned overtime is later canceled, the minimum
penalty for cancellation of planned overtime will not apply if notice of the
cancellation is given prior to the end of the regularly scheduled workday on
Friday.

There will be a single overtime list for planned and unplanned overtime.

The overtime equalization schedules on the Bulletin Boards are regarded as an
equalization of overtime agreement. If an employee is entitled to overtime under
the equalization provisions of the contract and is not requested to work such
overtime, the employee will be provided overtime work to be assigned by the
supervisor within seven days of acknowledgment by the supervisor that the
employee was entitled to the overtime. Refusal of the overtime work by the
employee will negate any further penalties by the Company.

In the event there is a call out while the employee is on this overtime
assignment, the employee will be assigned the call out even if the employee is
not entitled to the call out based on the equalization list. The overtime
assignment must be appropriate for the classification of the employee.

The overtime assignment will be for a minimum of three hours or longer if the
call out extended for a longer period of time.

Section 3. If an officer, steward, or committee person of the Brotherhood is
unavailable for overtime work because of Brotherhood business, such
unavailability will not be charged against him or her for purposes of
determining whether there has been an equitable distribution of overtime.

Section 4. Employees who are on vacation for five (5) consecutive days or are
sick are not considered available for overtime and such unavailability will not
be charged against them for purposes of determining whether there has been an
equitable distribution of overtime. Vacation will commence at the end of the
employee's shift and end at the start of the employee's next scheduled shift.

Section 5. Emergency Storm Work Premium - 5/1/87

It is sometimes necessary to assign outside physical workers for more than 24
hours because of severe storms causing extensive interruptions to service. The
senior staff member responsible for operations will determine when this policy
goes into effect.

When these employees are so assigned to work for a period of more than 24 hours
under this policy, including travel time, the method of payment will be as
follows:

(a) The outside physical workers so assigned will be paid for working time at
the rate of one and one-half times their regular straight time rate and for rest
time at their regular straight time rate.

(b) The Rest Period Policy will not apply during this emergency work when
employees are being paid under (a), but every effort will be made to give
employees adequate rest time. It is intended that an employee who has worked
continuously for sixteen hours be given at least eight hours rest and be paid
for this rest time at the employee's regular straight time rate, but if it is
not given, the employee will be entitled to compensating rest time at a later
time for that portion of the eight hours rest time which was not given.

(c) If a holiday occurs during this assignment, working time shall be paid for
at the rate of two and one-half times the regular straight time rate and rest
time at the regular straight time rate.

(d) When the 24-hour period has ended and the emergency is over, the normal
method of payment and rest time procedures will be in effect.



ARTICLE VI

APPLICATION OF RATED WAGE

Section 1. The application of a rate of pay shall be based on the duties
performed.

Section 2. If, during the course of the daily work schedule, an employee is
temporarily assigned (but not promoted) to a higher class of work for a period
of three (3) hours or more, such employee shall receive the scheduled wage of
such higher class for all hours worked within the daily work schedule.

Section 3. 

(a) Employees subject to the provisions of this agreement shall receive normal
straight-time compensation for eight (8) hours on eight (8) recognized holidays
and four (4) floating holidays, as listed below:

New Year's Day

January 1

Memorial Day

Last Monday in May

Independence Day

July 4

Labor Day

First Monday in September

Veterans Day

November 11

Thanksgiving Day

Fourth Thursday in November

Day after Thanksgiving

Fourth Friday in November

Christmas Day

December 25

 

Floating Holidays (4) replaces previous holidays:

 

Birthday Holiday

 

Martin Luther King Day

 

Patriot's Day

 

Columbus Day



The Company would grant employees the floating holiday off based on seniority.
All other rules would apply as far as the number of people off at one time in
each area. The Company would remain open for business in all departments.

Employees who have completed six months of service are entitled to receive
Floating Holidays.

If the legal holiday occurs on Saturday, one of the following three options may
be made available to one or more employees not scheduled to work on that day, in
lieu of normal straight-time compensation, where the Department Head determines
that it is feasible to make the option available in that Department.

> a. A day off on Friday preceding the Saturday holiday,
> 
> b. A day off on Monday following the Saturday holiday; or
> 
> c. A day of on any date following the holiday.

(b) If employees are assigned to work on a floating holiday or a holiday
recognized hereunder which occurs on a workday within their scheduled workweek,
they shall receive, in addition to the holiday pay described in (a), time and
one-half for all hours worked in their normal schedule and two and one-half
times their normal straight-time rate for hours worked outside their normal
schedule within the holiday period, or the minimum, whichever is greater.

(c) If employees are assigned to work on a holiday recognized hereunder which
does not occur on a workday within their scheduled workweek, they shall receive,
in addition to the holiday pay described in (a), twice their normal
straight-time rate for the first (8) hours worked and two and one-half times
their normal straight-time rate for time worked in excess of eight (8) hours
within the holiday period, or the minimum, whichever is greater.

(d) Existing Night Trouble Workers will work the Christmas and New Year Schedule
- Normally - one will work one Holiday - the other Trouble Worker will work the
other.

Section 4. Where an employee of ten (10) years or more of continuous service,
because of disability, is or becomes unable to continue to perform assigned
duties based on classification as of the date of disability, the rights of such
employee and the obligations of the Company under such circumstances shall be
determined in accordance with ""Disability Retrogression Pay Plan"" included
herein and made a part hereof under Article XVI on pages 26 to 28, inclusive.

Section 5. Employees may be temporarily assigned to another class of work in the
same or a different roster for a temporary period of time not to exceed
forty-five (45) days per year.

Management shall determine the roster from which employees are assigned. The
selection will be according to the following criteria:

1. Voluntary by seniority

2. Junior qualified employee

 

Each temporary assignment shall be for a minimum of one (1) full day.

These assignments shall not be used to fill permanent vacancies.

 

ARTICLE VII

HOURS AND DAYS OF WORK

Section 1. Eight (8) consecutive hours shall constitute the regular daily
assignment and five (5) days of eight (8) consecutive hours shall constitute the
regular weekly assignment of all employees coming within the scope of this
agreement, insofar as such assignments do not interfere with presently
established practices.

Section 2. Hours and Days of Work



Roster 1

Transportation

 

Transportation Technician

 

April 1 to November 30 - 7:30 a.m. - 3:30 p.m. Monday - Thursday

 

April 1 to November 30 - 6:00 a.m. - 2:00 p.m. Friday

 

December 1 to March 31 - 7:30 a.m. - 3:30 p.m. Monday - Thursday

 

December 1 to March 31 - 8:30 a.m. - 4:30 p.m. Friday

 

 

Roster 2

Operations Support

 

Clerks

 

January 1 to December 31 - 8:00 a.m. - 5:00 p.m. Monday - Friday

 

Radio Operator

 

January 1 to December 31 - 7:30 a.m. - 4:30 p.m. Monday - Friday

If workload requirements change, the supervisor will notify employees that the
work schedule has been changed to 8:00 a.m. to 5:00 p.m. with a paid 20 minute
lunch.



Roster 3

Meter & Service

 

Gas Service / Pipefitter Worker

 

January 1 - December 31 - 8:00 a.m. - 4:00 p.m. Monday - Friday

 

Emergency Night Trouble Worker: The second shift in the Service Department:

 

December 1 to March 31 - 4:00 p.m. to 12:00 Midnight

 

April 1 to November 30 - 1:00 p.m. to 9:00 p.m.

Roster 6

Meter (Gas & Electric)

 

Gas / Electric Tester / Installer

 

January 1 - December 31 - 8:00 a.m. - 4:00 p.m. Monday - Friday or

 

January 1 - December 31 - 8:30 a.m. - 4:30 p.m. Monday - Friday

 

 

Roster 7

Street

 

Utility Worker, Utility / Regulator Worker

 

January 1 - December 31 - 7:30 a.m. - 3:30 p.m. Monday - Friday

 

 

Roster 8

Electric Distribution

 

Lineworkers, Cable Slicers, Maintenance Workers

 

January 1 - December 31 - 7:30 a.m. - 3:30 p.m. Monday - Friday

 

Night Emergency Trouble Worker - as posted

 

 

Roster 9

Meter Reading

 

Meter Reader

 

January 1 - December 31 - 7:30 a.m. - 3:30 p.m. Monday - Friday

 

 

Roster 11

Stores

 

Stores Clerk, Stock Person

 

One person will work:

 

January 1 - December 31 - 7:00 a.m. - 4:00 p.m. Monday - Friday

 

One person will work:

 

January 1 - December 31 - 8:00 a.m. - 5:00 p.m. Monday - Friday

From January 1 through December 31, the stock person and stock clerk will
establish a work schedule to ensure coverage of the stockroom from 7:00 a.m. to
5:00 p.m. Meal schedules will normally consist of one hour to be alternated
between the two classifications. During any absence, coverage will be provided
by the remaining employee on an overtime basis, working a straight eight (8)
hours with a twenty (20) minute lunch period.



Roster 12

Property Maintenance

 

Property Maintenance Worker

 

January 1 - December 31 - 11:00 a.m. - 7:00 p.m. Monday - Friday

 

 

Roster 19

Gas Production

 

Utility Workers

 

January 1 - December 31 - 7:30 a.m. - 3:30 p.m. Monday - Friday

During the non-production season, LNG and Propane Plant inspections will be
performed on a mandatory planned overtime basis on Saturdays, Sundays and
holidays by Roster 19 personnel.



Roster 20

Dig Safe

 

Dig Safe Technician

 

January 1 to December 31 - 6:30 a.m. to 2:30 p.m. Monday - Friday

 

ARTICLE VIII

DAYS OF RELIEF

Section 1. Days of relief now established shall not be changed without good and
sufficient cause. When new positions are created, days of relief shall be
established for such new positions and shall not be changed thereafter without
good and sufficient cause.

Section 2. Whenever employees are replaced in any class of work where continuous
operation is necessary, the prevailing days of relief established with each
assignment within such class shall not be changed without good and sufficient
cause.

Section 3. In departments or groups where continuous operation is not necessary,
every effort will be exerted by the Company to establish the days of relief in
accordance with the desires of the employees.

Section 4. Employees will not be compelled to change their days of relief with
other employees.

 

 

ARTICLE IX

MEAL ALLOWANCE / PERIOD

Section 1. A meal period of not less than thirty (30) minutes nor more than one
(1) hour shall be arranged for employees unless otherwise mutually agreed upon.

Section 2. The meal period shall be assigned between the end of the third hour
after reporting for duty and the beginning of the sixth hour after reporting for
duty.

Section 3. Where the nature of the service requires continuous operation, eight
(8) consecutive hours may be worked during which twenty (20) minutes shall be
allowed for lunch at reasonable and convenient times without interruption of
service and without deduction in pay.

Section 4.

(1) From January 1 through December 31, employees in the following Rosters will
bring their lunch and will work a straight eight (8) hours (as specified below)
with a twenty (20) minute lunch period provided, (normal lunch period to start
four (4) hours after starting time) and with no deduction in pay for this twenty
(20) minute period.

Roster #3

8:00 a.m. to 4:00 p.m.

 

 

Roster #6

8:00 a.m. to 4:00 p.m.

or,

8:30 a.m. to 4:30 p.m.

(2) From April 1 through November 30, employees in the following Rosters will
bring their lunch and will work a straight eight (8) hours (as specified below)
with a twenty (20) minute lunch period provided, (normal lunch period to start
four (4) hours after starting time) and with no deduction in pay for this twenty
(20) minute period.

Roster #7

7:30 a.m. to 3:30 p.m.

Roster #8

7:30 a.m. to 3:30 p.m.

(3) From December 1 through March 31 employees in the following Rosters will
bring their lunch and will work a straight eight (8) hours (as specified below)
with a thirty (30) minute lunch period provided, (normal lunch period to start
four (4) hours after starting time) and with no deduction in pay for this thirty
(30) minute period.

Roster #7

7:30 a.m. to 3:30 p.m.

Roster #8

7:30 a.m. to 3:30 p.m.

(4) The following accommodations will be made for Company crew working in
Rosters 7 and 8 with respect to the requirement that they work a straight eight
(8) hours and bring their lunch, as set forth in this Article:

(A) Employees in these rosters will bring their lunches year round.

(B) During the winter months from December 1 through March 31, these employees
may supplement their lunches through the purchase of hot foods, so long as the
purchases meet the following requirements:

1. The purchase is to be on a take-out basis only;

2. The purchase may be made when the crew is on route between work assignments
during the lunch breaks and it does not take longer than five (5) minutes to
complete. Employees shall not drive away from their routes for purposes of
making such purchases;

3. If the crew is at a job site during the meal period, the job site will not be
broken down. Under such circumstances, if one employee on the crew can be spared
from the work being performed, that employee may drive to a nearby restaurant
and purchase and bring back hot food for the crew, provided that the total time
during which the employee is away from the job for this purpose does not exceed
ten (10) minutes. No member of the crew will leave any job site where emergency
or urgent work is being performed, or where the employee cannot be spared; and,

4. There will not be multiple Company vehicles parked at any location.

Section 5. The Company will grant, reimburse or otherwise compensate an employee
for meals when an employee is required to work outside their normal work hours.
The Company encourages employees to take their meal, if possible, without
alteration in pay. If this is not possible, the employee should take a meal at
the end of the work period. The Company also recognizes that when the nature of
certain work requires continuous operation, that a meal may not be taken at a
reasonable and convenient time without interruption to service.

(1)             The meal allowance is:

                  Breakfast           $7.50

                  Lunch                 $7.50

                  Supper             $13.50

(2) Definitions:

(a) When a meal is not taken, the employee will be entitled to a meal allowance
and compensated for a meal period.

(b) A meal allowance will be paid in accordance with Article IX, Section 5 (1)
of this agreement.

(c) A meal period will be paid at time and a half (1-1/2) employee's base pay
for thirty (30) minutes.

(d) Emergency overtime is defined as overtime work where notice given the
employee is twenty-four hours or less.

(e) Establishing Meal Periods: Meal periods are based on the employee's normal
starting time and shall not exceed thirty (30) minutes. Meal periods shall be
defined as follows:

(i) Employee works through a meal period: Based on employee's normal starting
time.

(a) Breakfast - One and a half (1-1/2) hours prior to the employee's starting
time.

(b) Lunch - Four (4) hours after the employee's starting time.

(c) Supper - Ten and one-half (10-1/2) hours after employee's starting time.

(d) Other - Six (6) hours after the start of the supper meal period.

(ii) Employee does not work through a meal period.

(a) Other- When applying this provision of the Agreement to establish a meal and
meal period, no other timing for a meal(s) will apply. When an employee has not
worked through a meal period, the employee will be entitled to a meal and a meal
period six (6) hours after reporting for duty and every six (6) hours
thereafter.

(3) Callouts - The Company will pay a meal allowance to an employee when their
normal meal period is disrupted by emergency overtime work and the period
extends beyond three (3) hours.

(4) Continuous Overtime - In the event an employee works two (2) or more hours
of continuous emergency overtime after an eight (8) hour period, and such
overtime extends beyond a normal meal period, the Company will pay a meal
allowance to the employee.

If the overtime work ends simultaneously with the expiration of two (2) hours
after the end of an eight (8) hour period, the Company will pay a meal allowance
of $3.00 in lieu of the meal and meal period. If the overtime work ends after
two (2) hours but prior to two and one half (2-1/2) hours, the company will pay
a meal allowance. If the overtime work ends at two and one half (2-1/2) hours
and before three (3) hours, the company will pay a meal allowance and allow time
to eat the meal. If the overtime work ends after three (3) hours, the company
will pay a meal allowance and allow time to eat the meal or pay a meal allowance
period.

(5) Scheduled/Planned Overtime - The Company will not pay a meal allowance for a
meal occurring during an eight (8) hour period on an employee's day of relief.

(6) Extended Planned Overtime - Planned overtime that extends beyond an eight
(8) hour period; the employee will be paid in accordance with Article IX,
Section 5 (4) - continuous emergency overtime.

(7) Meals are to be taken at the closest location within the Company's service
territory. Without exception, Employees are required to call on the radio to
report their location when taking a meal on overtime. After the completion of
the meal, the employee will notify Dispatch that they are back on the air and
ready for assignment.

 

Section 6. Employees engaged in emergency overtime work will be paid an
allowance for the normal meal period that is disrupted and granted a meal period
of twenty (20) minutes without deduction in pay and will be granted an allowance
every six (6) hours later.

Section 7. When a regular meal period is established, it shall not be changed
without good and sufficient cause.

Section 8. The meal allowance will not apply during emergencies involving
employees working more than eight (8) hours beyond the normal work day. During
emergencies, the reasonableness of the cost of the meal shall be subject to the
approval of the department head.

 

ARTICLE X

VACATIONS

 

Section 1 Vacation Pay is provided under the terms of the Vacation Pay Policy,
HR 1.20, effective June 1, 2000.

The schedule below illustrates the accrual of the vacation leave benefit:

Completed Years of Service

Entitlement

Monthly Accrual

0 - 4 years

2 weeks

.833 days/month

5 - 9 years

3 weeks

1.25 days/month

10 - 19 years

4 weeks

1.67 days/month

20+ years

5 weeks

2.08 days/month

 

Employees earn the Monthly Accrual if they are employed for the entire month and
are not on leave of absence without pay.

 * Employees hired prior to January 1, 1983 and with over twenty-five (25) years
   of service shall be entitled to one day of vacation for each full year
   beginning with the twenty-sixth (26) year and ending in the 30th year,
   vacation beginning in the year that such service is completed.

Employees must seek prior approval from their supervisors before taking vacation
time and all questions regarding vacation leave should be directed to their
immediate supervisor.

Section 2. Vacations will be granted according to a schedule approved by the
Company, and insofar as possible, seniority will govern. One (1) of the three
(3) weeks of vacation, two (2) of the four (4) weeks of vacation and three (3)
of the five (5) weeks of vacation for those employees who are eligible may be
scheduled by the Company at any time during the calendar year. If an employee is
unable to start their vacation as scheduled, such vacation will be rescheduled
by the Company at the earliest opportunity.

Section 3. Employee's vacation pay will be the greater of their regular straight
time pay at the time of vacation or the average of the employee's straight time
earnings in the previous calendar year.

Section 5. All departments within the Company will distribute vacation selection
forms to be completed by December 31 for scheduling vacations for the following
year.

All months of the year will be used by all departments for vacation scheduling.
Department Managers will exercise discretion as to the number of employees on
vacation at any one time.

Section 6. For purposes of vacation scheduling in the Street Department and Line
Department (exclusive of underground personnel) the following provisions shall
apply:

The year will be divided into the following three periods for taking vacation.

Period I: The prime period consisting of June, July, August and September.
During this period, employees may take up to two weeks of vacation.

Period II: The months of April, May, October, November and December. During
these months, an employee may take two weeks of vacation.

Period III: The months of January, February, and March. During these months, an
employee will take any remaining vacation not taken in Periods I and II.

Not more than four (4) lineworkers may be on vacation at the same time during
Period I and Period II, December only. Not more than two (2) lineworkers may be
on vacation at the same time during Period II, except December. Department Head
approval is required for more than four (4) lineworkers to be on vacation at the
same time in December. Single days of vacation may be taken in Periods I and II,
on the same basis as at present; namely, one (1) day for each week of vacation
taken in the period, but they may be taken out of any of the scheduled vacation
weeks in either Periods I and II instead of the scheduled vacation in the Period
in which the single day is taken.

Section 7. Where an employee becomes ill, or a member of the employee's
immediate family dies just prior to their scheduled vacation, the vacation will
be rescheduled upon the employee's request; scheduled vacation will not be
rescheduled if the illness commences after the beginning of the scheduled
vacation.

However, if the death of an immediate member of the family (as defined in
Article XX, Pg. 30) occurs after the beginning of the scheduled vacation, and
the time lost, for the purpose intended, would have been in their normal work
schedule, such time will be rescheduled, at a mutually agreed upon later date.

Section 8. For purposes of vacation scheduling in Roster 9 (Meter Reading), the
following shall apply: During the period of June, July and August, employees may
take up to two (2) weeks of vacation but not more than two (2) employees may be
on vacation at the same time during this period. During the remainder of the
year only one (1) meter reader may be on vacation at any time.

 

ARTICLE XI

SENIORITY

Section 1. Seniority progression charts showing all classes of employees subject
to this agreement and the seniority movement of such employees between classes
hereinafter provided for have been prepared jointly by the Company and the
Brotherhood. Roster sheets showing the names, classifications, Company
seniority, and class seniority ratings of all employees subject to each
seniority progression chart have been prepared and posted. The Company shall
prepare and post quarterly, revised roster sheets showing any changes affecting
the employees on such sheets.

Any employee subject to this agreement who is aggrieved by any change in
seniority rating may, within thirty (30) days after such change is posted, and
not thereafter, request the Company to correct such rating, and upon adequate
proof of error, it shall be corrected in accordance with the facts.

Section 2. It is agreed, that when an employee is assigned to a position, which
is not subject to the rules of the Agreement, on a temporary basis, the
employee's seniority status will continue in the class which the employee held
at the time of the assignment.

An employee promoted, on a regular basis, to a position which is not subject to
the rules of the Agreement, and subsequently returns to a classification which
is subject to the rules of the Agreement, shall have their seniority status, for
unit seniority purposes, reflect only that time served in the Bargaining Unit;
i.e., the employee would return to the bottom of the classification from which
they came, with the seniority that they had at the time of their promotion. This
period of time will not exceed ninety (90) days.

Section 3. Seniority shall begin when an employee was or shall be first hired by
the Company, except that where an employee has been dismissed and rehired or has
voluntarily left the employ of the Company and has been rehired, seniority shall
begin when such employee was last hired. The seniority rating of employees shall
be as follows:

(a) Any present employee of the Company who was in the employ of the Company
when seniority was first adopted (June 2, 1946) shall receive credit (in the
class of work in which they are employed) for all prior employment with the
Company.

(b) Any present employee of the Company who was hired subsequent to June 2,
1946, shall receive credit beginning with their last hiring date and continuing
during the term hereof in each class of work in which they have been or are
hereafter regularly assigned.

(c) The foregoing provisions of this section shall not apply to new employees
until they have been continuously employed for a period of six (6) months, but
thereafter these provisions shall apply to such employees.

If because of a reduction-in-forces an employee is demoted from a class of work
to which they were assigned on the date when seniority first became effective as
aforesaid, such employee shall be assigned to the head of the list in the class
to which the employee is demoted, but an employee promoted after said date and
subsequently demoted because of a reduction in forces shall revert to that place
on the list in the lower class which the employee held before their promotion;
provided, however, that when forces are reduced in the lowest class,
necessitating the furloughing of employees, the employee in such class having
the shortest total period of service with the Company shall be furloughed first,
and so on up through the class.

Employees assigned to any class of work in one department of the Company, if
furloughed out of their class of work because of a reduction-in-forces, shall be
re-assigned by the Company to the same class of work in the same or some other
department of the Company if there is another such class, and, if there is not
another such class, then to some other class, provided such furloughed employees
are qualified by fitness and ability to perform the work in the new class. When
so reassigned, such employees shall have the same seniority rating in the new
class which they had in the class from which they were furloughed and they shall
displace juniors in the new class.

New employees shall be deemed to be on trial for a period of six months from the
date of hiring and within such period the Company shall have the right to
discharge any new employee whenever in the opinion of the Company the employee
has not qualified for the work for which they were hired or for other work to
which the employee may be assigned.

The Company shall have the right in its discretion to employ temporary forces
for emergencies, vacation relief, or in other unusual situations, and seniority
shall not apply to employees in such forces.

The Company may employ student engineers in any class, the total number of
student engineers so employed not to exceed three percent (3%) of the number of
employees of the Company, and the Company in its discretion and without regard
to seniority may assign the work of student engineers in any class or may
transfer them from class to class, but in the event that student engineers are
assigned to positions permanently such assignments shall be subject to the
seniority rights of regular employees affected thereby.

Section 4. If there is seniority movement between the classes involved, when a
vacancy occurs in any class, the employee senior in the next lower class shall
be entitled to promotion to the vacancy if their fitness and ability qualify
them for the position, and when forces are reduced, the last person the class
affected shall be furloughed first, and so on up through the class, employees so
furloughed having the rights to displace juniors in a lower class if qualified
by fitness and ability.

An employee accepting promotion or transfer to a new class after June 2, 1948,
shall have seniority in the new class beginning with the date of such
acceptance, and the employee will retain unimpaired their seniority in the
former class without the right, however, to displace juniors in the former class
as long as they may have employment in the new class in any position for which
they are qualified by fitness and ability.

Section 5. If there is no seniority movement between the classes involved and
forces are reduced in a class, an employee who was transferred to such class
from another class shall return to their former class without loss of seniority
in that class if then qualified by fitness and ability to perform the work in
the employee's former class.

Section 6. In the event of a vacancy in an existing position or in a newly
created position within each class in any department, notice of the vacancy will
be posted at places accessible to employees affected in that department, and
Company-wide in all other departments, and shall remain posted for a period of
seven (7) days, within which time applicants eligible and desiring to fill such
vacancy shall apply in writing to the official of the Company designated in the
notice. Such notice shall also set forth the title of the position to be filled,
hours of work, days of relief, rate of pay and outline of duties. The bidders
will be considered in the following order and the senior qualified bidder will
be awarded the job:

(1) Employees with seniority who have previous time in the class where the
vacancy exists, in the order of their seniority in that classification.

(2) Employees with seniority in the next lower class in the same roster, in the
order of their classification seniority in that classification.

(3) Employees with seniority in each lower class, in order, in the same roster,
in the order of classification seniority within each such class.

(4) Employees with seniority in a class, if any, above the vacancy and in the
same roster, in the order of seniority in such higher classification.

(5) Employees with seniority from other rosters, considered in the order of
their Company seniority.

Within one (1) week after expiration of the posting period the Company shall
assign the accepted applicant to such vacancy or newly created position. If the
Company anticipates a problem will arise in making the assignment within one (1)
week, the Company agrees to discuss this with the Union in advance. When such
vacancies occur in positions that are to be refilled, the Company will post
notice within one (1) week.

Any employee assigned to a new position shall have thirty (30) days in which to
qualify. If the employee is unable to qualify, the employee may return to the
class from which they came without loss of seniority rating therein. If in the
opinion of the Company the employee is competent, the employee shall not return
to the class from which they came until a vacancy occurs in that class.

Section 7. The seniority status of an employee transferred to a new position or
vacancy in another department in accordance with the preceding Section shall
begin on the date of the employee's assignment to the new class and the employee
will retain unimpaired their seniority in the former class without the right,
however, to displace juniors in the former class as long as they may have
employment in the new class in any position for which that employee is qualified
by fitness and ability.

Section 8. When forces are increased in any class, furloughed employees shall be
given preference over applicants not previously employed by the Company if they
are qualified by fitness and ability to perform the work in the class of service
affected.

When employees are furloughed from several classes and a vacancy later occurs in
a particular class, furloughed employees from the class where the vacancy occurs
shall have preference.

Furloughed employees shall notify the Company in writing on or about the first
day of each calendar month that they are available for re-employment, and if
offered work by the Company for which they are qualified, they must accept it in
writing and report for work within seven (7) days, and furloughed employees
failing so to notify the Company of their availability for a period of six (6)
months or to accept as aforesaid work so offered shall forfeit all seniority
rating.

Section 9    -    6/1/67

In reducing and increasing forces, in making promotions, and in making
appointments to fill vacancies occurring in any class with employees in the same
class in which the vacancies occur, or from other classes, all as provided in
the foregoing sections, the Company shall determine the fitness and ability of
all applicants for new or different positions. In determining fitness and
ability of any applicant from another roster, the desire and ability of such
applicant to advance to higher classifications in the roster to which the bid is
made will be contributing factors.

Should reduction of forces become necessary for any reason, the Brotherhood will
be consulted and every attempt made to achieve the reduction by attrition. In
the event that employees are displaced from their classification by reason of a
reduction in forces, the following will apply:

1. The Company will discuss the matter with the Local Union.

2. Such employee may displace other employees of the Company pursuant to the
Seniority provisions of the agreement.

3. The wage rate of employees upon such transfer to lower rated jobs will be as
follows:

Continuing Service at Date of Reduction

Total Reduction

Employees with ten (10) or more 
years of continuous service.

No reduction

Employees with nine (9) but less than ten (10) 
years of continuous service.

$1 per week after 6 months

Employees with eight (8) but less than nine (9) 
years of continuous service.

$2 per week after 6 months

Employees with seven (7) but less than eight (8) 
years of continuous service.

$2 per week after 6 months

$1 per week after 12 months

Employees with six (6) but less than seven (7) 
years of continuous service.

$2 per week after 6 months

$2 per week after 12 months

Employees with five (5) but less than six (6) 
years of continuous service.

$2 per week after 6 months

$2 per week after 12 months

$1 per week after 18 months

Employees with less than five (5) 
years of continuous service.

No reduction for first 6 months; a reduction of $2 per week at the beginning of
the second and successive periods of 6 months until the rate wage equals the
ultimate of the lower classification

 

4. Employees reduced to a lower-rated job classification are required to bid
vacancies they are qualified to perform as they may occur in the former
classification or in other higher rated jobs unless the Company and the
Brotherhood feel there are extenuating circumstances. Employees failing to bid,
or accept assignments, may have their wages reduced. All assignments will be
made in accordance with the seniority provisions of the contract.

5. If an employee is transferred to a lower-rated job under the above and bids
for and is awarded a job with a lower ultimate, the difference in ultimates will
be deducted from the employee's rate unless the Company and the Brotherhood feel
there are extenuating circumstances.

If, after such transfer, a general wage increase is made on a percentage basis,
the employee shall receive eighty percent (80%) of said general increase, the
percentage to be figured on the adjusted rate prior to applying the eighty
percent (80%).

FITCHBURG GAS AND ELECTRIC LIGHT COMPANY

By /s/ F. Manley

President

Section 10. Any employee who, subsequent to the enactment of the Selective
Training and Service Act of 1940, left the employ of the Company to enter any of
the armed forces of the United States of America, will retain the same seniority
status that they would have had if the employee had remained in the employ of
the Company during the period of their absence, provided that their military
service is terminated by an honorable discharge and that within ninety (90) days
thereafter the employee shall apply in writing to the Company for re-employment.
The Company shall assign such an employee according to their seniority status
provided the employee is then qualified by fitness and ability to perform the
work in their class, but, if the employee is mentally or physically unfit to
perform the work in their class, the Company shall endeavor to provide the
employee with employment in any class of work in any department of the Company
for which the Company deems the employee to be mentally, physically and
otherwise qualified, and provided also that the employee's total length of
service with the Company, including the aforesaid military service, shall be
greater than that of the employee to be displaced.

Section 11. The Company agrees to grant to regular employees of the Company such
reasonable leaves of absence, without pay for transacting official union
business of the Brotherhood, in such numbers and for such length of time as the
Company shall determine. Any such employee who returns to the employ of the
Company at the expiration of their leave of absence will be credited with the
seniority that such employee would have had if they had remained in active
service with the Company during the leave of absence and shall be assigned to
the classification in their roster to which such seniority entitles the
employee, provided such employee is then qualified by fitness and ability to
perform the work of such classification.

 

ARTICLE XII

DISCIPLINE, SUSPENSION AND DISCHARGE

Section 1. If any employee is disciplined, suspended or discharged, a meeting
will be held between the Company and the Union Grievance Committee within a
reasonable time. The Brotherhood may in its discretion within seven (7) days
from the date upon which such employee is disciplined, suspended or discharged
request the Company to grant a hearing to such an employee, such request to be
in writing, registered and mailed to the Director of the Company.

Hearings will be held by the Director of the Company or by a department head or
other officer of the Company designated by the Director within one (1) week
after receipt of such written request.

Section 2. If an employee is charged with the violation of Company rules or any
other offense, and a hearing is requested under Section 1, the Brotherhood shall
be furnished with a statement of the charge in writing.

At the hearing, the Brotherhood shall represent the employee disciplined,
suspended or discharged and may present witnesses.

Section 3. If the employee is exonerated, the employee will be restored to
service without prejudice and shall be compensated for any loss in wages caused
by such discipline, suspension or discharge.

 

ARTICLE XIII

GRIEVANCE

 

Section 1. Any dispute arising during the term hereof shall be treated as a
grievance and every reasonable endeavor shall be made to settle such dispute by
agreement between the Grievance Committee of the Brotherhood and the Director of
the Company or their representatives. Within ten (10) working days, any
grievance shall be presented in writing to the employee's immediate supervisor.

Section 2. If the employee's immediate supervisor cannot satisfactorily resolve
the grievance as stated in Section 1, it shall be referred to the Department
Head.

Section 3. Within ten (10) working days of such submission as stated in Section
2, a meeting shall be arranged between the grievant, the Union Steward, the
Supervisor and the Department Head.

Section 4. Within ten (10) days, if the grievance is not satisfactorily resolved
by the meeting as stated in Section 3, the grievance may be submitted to the
Director of the Company, or the Director's designees. Within five (5) working
days of such submission, a meeting shall be arranged between the Union Grievance
Committee and the Director or the Director's designees. The Company shall reply
in writing to the grievant within five (5) working days after the meeting.

Section 5. If the response given pursuant to Section 4 above does not
satisfactorily adjust a grievance, the grievance may be submitted in writing to
arbitration within sixty (60) working days of the date of the written response
pursuant to Section 4 above.

Section 6. The party requesting arbitration shall do so by delivering to the
other party a notice in writing setting forth its statement of the matter in
dispute. If a party requests arbitration and so notifies the other in writing
and thereafter either party fails or neglects to name its arbiter within ten
(10) days after receipt of such request, it shall be construed that the party
failing or neglecting to name its arbiter as aforesaid has waived its right to
arbitration of the particular dispute, and in that event the demands of the
other party shall be conceded unless it so happens that both parties fail or
neglect to name arbiters within the time provided.

Section 7. Any grievance not presented in accordance with applicable time limits
or other requirements in the steps listed above shall be automatically
foreclosed and considered settled and shall constitute a denial of the
grievance. By mutual agreement the parties may extend the time limits in any of
the steps listed above.

Section 8. Arbitration shall be conducted through a Board of Arbitration
consisting of one (1) representative selected by the Union, one (1)
representative selected by the Company and an impartial Chairman mutually chosen
by the parties. The procedure for Arbitration shall be as follows;

A. The Union representative and Company representative shall meet forthwith to
choose an impartial Chairman, but no later than fifteen (15) calendar days from
the date of the demand of arbitration. If no selection can be made within such
fifteen (15) day period, then either party may request lists from the American
Arbitration Association and selection shall be made in accordance with the rules
of the service.

B. Hearings and post hearing activities shall be conducted in accordance with
the voluntary labor arbitration rules of service.

C. The decision of a majority of the Board shall be the decision of the Board of
Arbitration. The Board shall have no power to change, amend, modify, or
otherwise alter the provisions of this Agreement. The decision of the Board,
which shall contain a full written statement of the grounds upon which the issue
or issues are decided, shall be final and binding on the Union and the Company.

D. Each party shall bear the expense of preparing and presenting its own case.
The compensation and expense of the impartial Chairman and any other expenses of
such Board shall be borne equally by the parties.

E. At the meeting with the impartial Chairman it will be discussed and agreed to
that the impartial Chairman is required to return a decision within sixty (60)
days of the hearing.

Section 9. The Company shall have the right to grieve and arbitrate any dispute
which arises concerning the terms and conditions of this Agreement.

Section 10. While this agreement is in effect, there shall be no authorized or
sanctioned cessation, retarding or stoppage of work because of any dispute which
may result from any interpretation of this agreement or for any cause
whatsoever. If an employee represented by the Brotherhood and subject to the
terms and conditions of this agreement who, without the authority and sanction
of the Brotherhood, voluntarily absents themself from work because of any
dispute or demand, the employee may be denied further employment or suspended at
the option of the Company.

 

ARTICLE XIV

PAYROLL DEDUCTIONS

The Company agrees to deduct weekly from earned wages and remit to the
Brotherhood, the dues of those employees who are members of the Brotherhood and
not exempt from the provisions of this agreement, in an amount individually
authorized in a manner and on a form approved by the Union and the Company.

 

ARTICLE XV

PENSION PLAN



A pension plan is provided for employees and is briefly outlined below. In the
event there shall be enacted state or federal legislation which conflict with
the terms of the below plan, state or federal legislation will govern.

Eligibility

Any employee of the Company shall or may retire on a retirement benefit subject
to the provisions and conditions hereinafter set forth:

1. An employee who has attained the Normal Retirement Date (first day of the
month in which occurs an employee's 65th birthday) and ceases active service
with the Company shall be entitled to a pension.

2. For employees hired on or after June 1, 1985, an employee shall be entitled
to a disability retirement benefit if the employee has completed 15 or more
years of Credited Service (excluding service before age 18) and becomes totally
and permanently disabled. In order to be eligible for a disability pension the
employee must:

a. Be totally and permanently -prevented from engaging in any occupation or
employment for wages or profit.

b. The disability must not have been incurred while the employee was engaged in:

(1) criminal act

(2) service in the armed forces

(3) habitual drunkenness or addiction to a narcotic

(4) intentional self-inflicted injury

(5) act or disease resulting during the course of employment with an employer
other than the Company.

Further, that the disability pension may be discontinued should the employee
refuse to be examined by a physician designated by the plan. The pension would
be computed on the basis of the Credited Service and Average Monthly Wages at
the time of the disability retirement. Such pension shall commence on the
employee's Normal Retirement date. On each January 1st, prior to the Employee's
Normal Retirement Date, the monthly pension payable to a disabled employee shall
be increased to reflect an additional year of Credited Service which would have
accrued to the employee.

For employees hired on or before May 31, 1985, disability retirement benefits
shall be provided under the contract terms as stated in the "Agreement Between
Unitil/ Fitchburg Gas and Electric Light Company and The Brotherhood of Utility
Workers of New England, Inc.Utility Workers Union of America, AFL-CIO,
Brotherhood of Utility Workers Council, Local Union No. 340B340, May 1, 1998 -
May 31, 2000." An employee with fifteen (15) years of Credited Service and who
has attained age fifty-five (55) may elect to retire on an Early Retirement
Date, which may be the first day of any month thereafter prior to the employee's
Normal Retirement Date.

The Company requests that the employee notify the Company in writing at least
ninety (90) days prior to such date of intention to retire early.

Vesting

An employee's pension benefit will become vested (a right to a deferred benefit
at age 65) after completing at least five (5) years of credited service
following their 18th birthday (excluding Credited Service completed prior to age
18).

Determination of Amount of Normal Retirement Benefit

A. Basis:

The basis for the computation of the amount of the retirement benefit shall be
the employee's average monthly wage for the last five (5) years of Credited
Service or the employee's average monthly wages for any consecutive five-year
period during the employee's last twenty (20) years of Credited Service,
whichever amount is larger.

B. Amount:

Based upon average monthly wages determined as above stated, the employee shall
be eligible for a monthly retirement benefit payable in advance, computed as
follows:

> >  1. For each of the first twenty full years of Credited Service - 2% of said
> >     average monthly wages, plus
> >  2. For each full year of Credited Service in excess of twenty full years
> >     and not in excess of thirty full years - an additional 1% (one percent)
> >     of said average monthly wages, plus
> >  3. For each full year of Credited Service in excess of thirty years - an
> >     additional 1/2 of 1% (one-half percent) of said average monthly wages,
> >     such sum to be reduced by:
> >  4. Fifty (50%) percent of such employee's Primary Social Security Benefit
> >     payable under the Federal Social Security Act in effect on December 31,
> >     1970: such reduced sum to be further reduced by:
> >  5. The amount of monthly retirement benefit, if any, to which the employee
> >     is entitled under any retirement plan maintained by a former employer
> >     for which credit is given under the Plan (i.e. another Unitil System
> >     Company).

Determination of Amount of Early Retirement Benefit

The monthly amount of Early Retirement Benefit payable to an employee retiring
on their Early Retirement Date shall be equal to the employee's Normal
Retirement Benefit based on Credited Service to their Early Retirement Date,
reduced on the basis of the following schedule:



Early Retirement

Percent Reduction of Normal Retirement Benefit

Early Retirement Benefit Expressed as a % of Normal Retirement Benefit

65

0%

100%

64

0%

100%

63

0%

100%

62

0%

100%

61

0%

100%

60

0%

100%

59

5%

95%

58

10%

90%

57

15%

85%

56

20%

80%

55

25%

75%

Normal Form of Benefits

 A. Monthly Annuity for Life
    
    An employee who is unmarried at retirement will receive a retirement benefit
    as a monthly annuity for as long as the employee lives. Upon death, no death
    benefits will be payable to any beneficiary.
    
 B. Joint and Survivor Annuity with Spouse
    
    An employee who is married at retirement and who does not elect to receive
    the retirement benefit as a monthly annuity for life will receive an
    actuarially reduced benefit for as long as the employee lives with fifty
    (50%) percent of such reduced benefit payable after death to the employee's
    spouse for as long as such spouse lives. The reduction is based upon the
    life expectancies of the employee and spouse on the employee's retirement
    date.

Optional Form of Benefits

Contingent Annuitant Option

An employee may elect, instead of the retirement benefit as heretofore provided,
to have reduced retirement benefits made commencing on the employee's retirement
date and after death such reduced payments, or any lesser amount selected by the
employee, will be continued to the designated beneficiary, if living after the
employee's death, for the beneficiary's lifetime.

Ten (10) Year Certain and Life Annuity

An employee may elect that the retirement benefit, payable on the retirement
date, be reduced with the guarantee that not less than one hundred and twenty
(120) monthly payments will be made either to the employee or the named
surviving beneficiary.

Five (5) Year Certain and Life Annuity

An employee may elect that the retirement benefit, payable on the retirement
date, be reduced with the guarantee that not less than sixty (60) monthly
payments will be made either to the employee or the named surviving beneficiary.

If any of the above options are elected, the provisions for a minimum annual
retirement benefit shall only apply prior to any reductions under the above
options.

Minimum Retirement Benefit

In no event will the Company pay any employee who retires with fifteen years of
Credited Service an annual normal retirement benefit of less than $1,200 in
addition to such sums, if any, as the employee may receive as ""Primary
Insurance Benefits"" under the Federal Social Security Act.

Spouse's Benefit

A Spouse's Benefit shall be payable to an employee's spouse in the event of the
employee's death prior to the Normal Retirement Date, provided at least fifteen
(15) years of Credited Service was completed and the employee has been married
to the surviving spouse for at least one (1) year.

The monthly amount of the Spouse's Benefit shall be one-half of the amount of
Retirement Benefit which would have been payable had the deceased employee
retired, rather than died, on the day before death, reduced, however, by one
(1%) percent for each full year in excess of two (2) by which the deceased
employee's age exceeds their Spouse's age.

A minimum of fifty ($50.00) dollars per month shall be payable.

Spouse's Benefit payment shall terminate with the last payment due preceding
death.

Deferred Termination Benefit

An employee who terminated employment after five (5) or more years of Credited
Service shall be entitled to a Deferred Termination Benefit equal to that
portion of the Normal Retirement Benefit accrued to the date employment
terminates.

Funding

The pension plan will continue to be funded, with all contributions from the
Company. It is understood that the retirement plan will meet the requirements
for approval by the Internal Revenue Service and will be actuarially sound.

The specific details of the pension plan will be as described in the retirement
plan documents. In the event of any conflict between this summary and the Plan
Document, the Plan Document will govern. While the Company expects to continue
indefinitely the benefits provided for under this pension plan, it agrees to
continue them only for the term of the agreement with The Brotherhood of Utility
Workers of New England, Incorporated. The Utility Workers Union of America,
AFL-CIO, Brotherhood of Utility Workers Council, Local No. 340B340, effective
June 1, 2000.



ARTICLE XVI

DISABILITY RETROGRESSION PAY PLAN

1. Non-Compensable Disability

In the event an employee with ten (10) full years of continuous service or more
becomes unable to perform their normal duties because of a disability for which
the employee is not receiving Worker's Compensation Benefits, the Company shall
provide the employee with work, provided the employee is able to perform such
work. If such employee refuses to accept such work, the obligation of the
Company hereunder shall be discharged. In the event an employee with less than
ten (10) full years of service becomes unable to perform their normal duties
because of a disability for which the employee is not receiving Worker's
Compensation Benefits and if the Company is able to provide the employee with
work which the employee is capable of performing, the employee shall be assigned
to such work. The adjusted pay rate in either case shall be determined by the
following PLAN shown below.

A. FUTURE RETROGRESSION

1. Less than ten (10) full years of continuous service at time of retrogression.

a. An employee with less than ten (10) full years of continuous service with the
Company at time of retrogression shall receive the ultimate base rate of the new
job classification.

b. The new rate shall become effective at the time of such retrogression.

2. Ten (10) full years and less than twenty-five (25) full years of continuous
service at time of retrogression.

a. An employee with ten (10) full years or more of continuous service with the
Company at the time of retrogression shall receive an ADJUSTED pay rate equal to
the ultimate base rate of the new job classification.

PLUS

for each full year of continuous service an additional four percent (4%) of the
differential between the pay rate of the new job classification and the
employee's AVERAGE pay rate, except that in no case shall the ADJUSTED rate be
greater than the AVERAGE rate, or less than the ultimate base rate of the new
job classification. The AVERAGE pay rate shall be determined by finding the
weighted average of the pay rates for all job classifications the employee has
held for the five (5) year period immediately preceding the date of
retrogression. In making this computation, ultimate base rates in effect at the
time of retrogression shall be used.

b. The employee's pay rate shall be reduced to the ADJUSTED pay rate in steps of
ten cents ($.10) per hour or four dollars ($4.00) per week every six (6) months,
except that the last reduction step may be ten cents ($.10) per hour or four
dollars ($4.00) per week or less as necessary to reach the ADJUSTED pay rate
exactly. The first reduction step shall occur six (6) months from the effective
date of retrogression.

3. Twenty-five (25) full years or more of continuous service at time of
retrogression.

a. An employee with twenty-five (25) full years or more of continuous service
with the Company at the time of retrogression shall retain the ultimate pay rate
of the classification from which the employee retrogressed.

II. Compensable Disability

In the event an employee with ten (10) full years of continuous service or more
becomes unable to perform their normal duties because of a disability for which
the employee is receiving Workmen's Compensation Benefits, the Company shall
provide the employee with work, provided the employee is able to perform such
work. If such employee refuses to accept such work, the obligation of the
Company hereunder shall be discharged. In the event an employee with less than
ten (10) full years of service becomes unable to perform their normal duties
because of a disability for which they are receiving Workmen's Compensation
benefits and if the Company is able to provide the employee with work which the
employee is capable of performing, the employee shall be assigned to such work.
The employee's ADJUSTED pay rate in either case shall be determined as set forth
under 1 (A) of this PLAN except that the following shall apply:

 A. If, at the time of retrogression, the employee is receiving compensation for
    partial disability, the Company will pay such amounts so that the employee's
    total compensation from the Company and from such Disability Benefits will
    equal the adjusted pay rate.
 B. The date the employee commences work at the lower classification shall be
    considered as the date of retrogression.

III. General Provisions Applicable to I and II of the PLAN

 A. In all computations, only FULL YEARS of service shall be used.
 B. ADJUSTED pay rates established under the PLAN shall be figured to the
    nearest cent except where the rate figures exactly to a half-cent.
 C. An employee with ten (10) or more full years of continuous service receiving
    an ADJUSTED pay rate under the PLAN shall hold the title of the new job
    classification with the word ""SPECIAL"" appended thereto.
 D. A physician appointed by the Company in all cases shall consult with such
    employee's family physician and in the event of disagreement as to the
    employee's condition and/or ability to perform the work of any particular
    class, the case shall be referred to a recognized specialist or clinic in
    the field of medicine involved, whose opinion will be final and binding upon
    all parties.
 E. No change in GROUP INSURANCE classification shall result from such
    retrogression.
 F. General increases will be figured on the adjusted pay rate of a retrogressed
    employee.
 G. An employee transferred to a lower classification under the PLAN shall be
    assigned without posting the job.
 H. References to continuous service in the Company shall include service with
    affiliated companies.
 I. If an employee who is being compensated under the provision of this PLAN is
    again transferred to one or more lower or higher rated classifications, the
    employee's new ADJUSTED rate upon each such transfer shall be computed as if
    the employee had been transferred to such lower or higher classification
    initially, using all factors applicable at the time of the first
    retrogression. The resultant rate shall be corrected to reflect all wage
    adjustments which were made in such classification since the date of the
    initial retrogression.
 J. The Company may, in its discretion, withhold the provisions of this PLAN
    from employees who also engage in work for other than the Company or its
    affiliates.

 

ARTICLE XVII

SICK PAY PLAN

Employees covered by this Agreement are eligible for the Company's Sick Pay
Policy HR 1.12, effective June 1, 2000, and shall be entitled to two weeks sick
pay during the first year of employment. After one year of employment, employees
will be entitled to up to twenty-six weeks of sick pay. The Company may, in its
discretion, withhold payment of sick pay benefits to employees who engage in
other work. The Company reserves the right to request verification of continued
disability by the Employee's physician, as well as the right to request second
and third opinions.

The Company has given its Department Heads discretion to grant limited time off
without loss of pay for urgent personal reasons including a serious emergency at
home, such time to be no more than required for the purpose, usually a few hours
and in no event , more than one day. Department Heads also have discretion to
grant time off without pay for personal reasons if there is good cause and no
abuse of privilege.



ARTICLE XVIII

GROUP INSURANCE

During the effective period of this Agreement, the Company will maintain Group
Insurance as follows: Life, Accidental Death and Dismemberment, Long-Term
Disability, Medical and Dental Plans, in accordance with the Group Insurance
Summary dated June 1, 2000, and attached hereto. In the event that there shall
be enacted after June 1, 2000, state or federal legislation in addition to that
now enacted which provides benefits in the field of health, medical,
hospitalization and nursing care, the parties agree that there shall be no
duplication or overlapping of such benefits and the benefits provided by the
Company. In the event that the Company determines that such duplication or
overlapping of benefits occurs, it may revise the benefits under the Company's
Group Insurance Plans to minimize the same. In so doing, there will be no
reduction in the benefits provided to employees as set forth in the attached
Group Insurance Summary. The Union shall be given reasonable advance notice of
any changes made pursuant to this provision and upon the request of the Union,
it shall have an opportunity to discuss them with the Company prior to their
being made. There will be no changes in insurance carrier during the term of the
contract unless by mutual agreement.

 

ARTICLE XIX

401(k) PLAN

Employees may participate in the Company's 401(k) Plan (Plan). The Company
agrees to make payroll deductions for payments to the duly-established 401(k)
Plan upon written authorization by regular employees and to forward the amounts
so deducted to the 401(k) Plan in accordance with such authority.

The Company reserves the right to make administrative changes to the 401(k) Plan
during the term of this Agreement with the understanding that such changes will
not decrease the amount of benefits provided to Plan members. These
administrative changes may include the merger of 401(k) Plans.

The Company will amend the 401(k) Plan to permit the election of gross wages
with or without overtime for maximum contributions on an annual basis if
regulations permit. The employee can save 15% of base or gross wages and the
Company will match 100% of the first 3% of base wages that an employee
contributes to the Plan.

 

ARTICLE XX

LEAVE OF ABSENCE

Section 1. Death in The Family

Employees are eligible for the Company's Bereavement Pay Policy HR 1.15,
effective June 1, 2000, which allows for three (3) days off with pay for a death
in the family.

Section 2. Jury Duty

Employees are eligible for the Company's Jury Duty Policy HR 1.27, effective
June 1, 2000, which allows for unlimited time off with pay if an employee is
required to serve as a member of a jury or is subpoenaed to appear in court in a
capacity other than a plaintiff or defendant.

Section 3. Military Leave

Employees are eligible for the Company's Military Leave of Absence Policy HR
1.08, effective June 1, 2000, which allows for two (2) weeks off with pay for
military training leave and four (4) months off with pay if an employee is
activated as a result of a call-up order.

Section 4. Unpaid Leave of Absence

Employees are eligible for the Company's Unpaid Leave of Absence Policy HR 1.34,
effective June 1, 2000, which allows for up to six (6) months off, unpaid, for
personal reasons that do not qualify under other leave policies. A Leave of
Absence of up to six months will not effect union seniority.



ARTICLE XXI

SEVERANCE PAY PLAN



Employees are eligible for the Unitil Corporation Severance Pay Plan.

An employee who desires severance pay, must, within ten (10) days after
receiving notice of layoff, notify the Company in writing of his desire to
terminate employment and receive Severance Pay under this plan. Upon such
termination and receipt of Severance Pay, the employee will lose all seniority
and recall rights under the contract. If an employee does not desire to
terminate his employment in these circumstances, he will retain his recall and
seniority rights, to which entitled under the contract, if any, but shall not be
entitled to any Severance Pay hereunder.

 

ARTICLE XXII



BULLETIN BOARDS

The Company will provide space on the Company Bulletin Boards for official Union
notices. Notices of Union meetings, elections, and appointments may be posted by
the Union without prior approval. Any other material which the Union desires to
post shall first be submitted to management for approval before posting. There
shall be no posting of advertising or political matter or material which is
objectionable or controversial.

 

ARTICLE XXIII

EFFECT OF AGREEMENT

Section 1. This agreement is the entire agreement between the parties except
such amendments or supplementary agreements as are in writing and signed by the
parties.

Section 2. During the term of this agreement, should any provisions or part
thereof become illegal, the rest of the agreement will continue in full force
and effect.

 

ARTICLE XXIV

CONTRACTORS



The Union will have the right to call to Management's attention any condition
that they may consider detrimental to the employees of the Company relative to
work proposed, or being performed by outside contractors, and Management agrees
to discuss this condition with the Union, and to take whatever remedial action
may be agreed to in these discussions. Outside contractors will be required to
adhere to OSHA requirements.

The Company recognizes that its use of outside contractors may, at times, cause
some concern to employees and the Union. Accordingly, upon request of the Union
Committee, the Company representatives will discuss any problems arising over
the use of contractors. If such discussion does not satisfy the Union, it may
make a written request to the Director of the Company for a meeting with the
Director, in which event, the Director will sit down with the representatives of
the Union for a thorough review and discussion of the problem.

Addendum (May 1, 1973) - The question of Pre-notification of Contractors to be
handled as a matter of common sense and good labor relations, with no legal
commitment. Except when emergencies exist, the Company will before the letting
of a contract discuss with the Brotherhood the reasons, economics and any other
matters pertinent to the situation.

There is no intent to displace regular employees by these outside forces..

Note: The foregoing paragraph would not preclude the Company from hiring
temporary forces.

 

ARTICLE XXV

WORKING CONDITIONS



Section 1. Alternate Emergency Trouble Worker - Line Department

It is agreed that the following supplementary practices affecting working
conditions will be continued during the term of the current Collective
Bargaining Agreement:

The conditions for Alternate Emergency Night Trouble Worker classification and
posting thereof are as follows:

a. Duties and qualifications would be the same as for the Emergency Night
Trouble Worker and would be posted as such.

b. Only Lineworkers-1st Class will be eligible to fill the job.

c. One or more Lineworkers-1st Class with ""alternate"" listing will be listed
according to seniority on summation sheet, but will retain present place in
roster.

d. Senior ""Alternate"" person would be assigned to fill in on a temporary basis
when the regular Emergency Night Trouble Worker is not available for work. In
the event the senior ""Alternate"" person is not available due to sickness,
vacation, etc., the second ""Alternate"" person would be assigned. Any
""Alternate"" so assigned would accumulate seniority for time actually worked in
the Emergency Night Trouble Worker's classification.

e. Planned absences: Example - vacation, sickness other than first day -

1. Senior person from "Alternate" list will not work 7:30 a.m. - 3:30 p.m. as
Lineworker-1st Class.

2. Will be notified and assigned in advance to fill in on the Emergency Night
Trouble Worker's job.

3. Will receive credit in the classification as Emergency Night Trouble Worker.
Will also receive pay of classification at straight time.

4. If there is overtime involved while the "Alternate" is working as the
Emergency Night Trouble Worker, overtime will be at the Emergency Night Trouble
Worker rate.

f. Absences other than planned: Example - sickness first day -

1. If "Alternate" man has reported for work for normal 7:30 a.m. - 3:30 p.m.
hours, then "Alternate" will work 7:30 a.m. - 3:30 p.m. at straight time as
Lineworker-1st Class. And then 3:30 p.m. - 12 midnight at time and one-half at
the Emergency Night Trouble Worker's rate.

g. When the Emergency Night Trouble Worker returns to work, "Alternate" will be
notified not later than 4:00 p.m.. on the last working day prior to the
Emergency Night Trouble Worker's return. "Alternate" will report on next working
day at normal hours. If the Company is not able to meet this time factor, the
"Alternate" and the regular Emergency Night Trouble Worker will work together
for the first night after the regular Emergency Night Trouble Worker returns to
work.

h. An "Alternate" can be removed from the "Alternate" list by request. When an
"Alternate" is so removed, the "Alternate" job will be posted to obtain a
replacement.



Section 2 Work Assignments Line Department

The normal crew complement for work assignments will be two line workers except
the Company would have the option of assigning and upgrading a qualified line
worker(s) to a single person operations and maintenance vehicle(s) .

The Union may request additional personnel and the crew supervisor may, at their
discretion, grant the request.

 a. It is management's responsibility to determine the number of line workers
    needed on work assignments; that various relevant conditions affect a
    judgment whether two (2) line workers or three (3) line workers are needed
    on particular job assignments; and that supervision should make particular
    job assignments on the basis of the number of line workers needed--whether
    this is two (2) line workers, three (3) line workers or more.
 b. It is the Company's policy to observe high standards of safety and in no
    event will it assign two (2) line workers if, in its judgment, three (3)
    line workers are required for a particular job by reason of safety
    considerations.

Work assignments are based on a collaborative effort from a Joint Working
Committee. There is an understanding that work assignments will be mutually
agreed upon before implementing. The Committee consists of two (2) Company and
two (2) Union personnel.

It is recognized that as provided in Section 502 of the Labor-Management
Relations Act of 1947, an employee may decline to work in good faith because of
abnormally dangerous conditions for work and nothing in this memorandum can
affect such right of the employees as set forth in the Federal Statute.



Section 4. Work Assignment Gas Department

Two (2) qualified persons will be used when working on live gas lines.

The Union may request additional personnel and the crew supervisor may, at their
discretion, grant the request.

(a) It is management's responsibility to determine the number of utility workers
needed on work assignments; that various relevant conditions affect a judgment
whether two (2) utility workers or three (3) utility workers are needed on
particular job assignments; and that supervision should make particular job
assignments on the basis of the number of employees needed--whether this is two
(2) utility workers , three (3) utility workers or more.

(b) It is the Company's policy to observe high standards of safety and in no
event will it assign two (2) utility workers if, in its judgment, three (3)
utility workers are required for a particular job by reason of safety
considerations.

Work assignments are based on a collaborative effort from a Joint Working
Committee. There is an understanding that work assignments will be mutually
agreed upon before implementing. The Committee consists of two (2) Company and
two (2) Union personnel.

In the event there is a reduction in Roster 7, identification of underground
facilities and gas leak surveys using the flame ionization unit would be
assigned exclusively to Union employees.

Section 5. Residential Gas Cock Lubrication Duties

 * Work to be performed, during scheduled hours by the Gas Meter & Service
   Department
 * Work to be performed, during non-scheduled hours, when Gas Service Department
   and Gas Distribution Department are both working, by Gas Meter & Service
   Department.
 * Work to be performed for call-outs, by the Gas Distribution Department.

General Duties

>  * Maintenance, Cleaning and lubricating of gas cocks to be performed by the
>    Gas Meter and Service Department under the above stated Stipulations.

Section 6. Inclement Weather Clause 5/1/89

The following provisions will apply to employees in Rosters 7 and 8 with respect
to inclement weather:

During stormy weather (per OSHA 1910.269) or extreme cold, employees in these
rosters will not be required to perform outside work, except in emergencies.

Extreme cold shall be considered fifteen degrees Fahrenheit and will be
determined by the digital recording thermometer in the Transmission and
Distribution office. The exception is to perform work required to meet a
customer requirement. The Union and Company agree to make every effort to meet
customer commitment even during extreme cold.

Outside work will be performed in precipitation. It will be management's
discretion on work assignments in inclement weather. Field employees will
exercise a common sense approach when working in adverse weather conditions and
will make the determination whether work should continue.

Section 7. Medical Matters 8/14/84

The Company and the Union agree to the following in respect to medical matters
involving employees.

1. Employees who desire to consult the Company Doctor should make an appointment
through their supervisor.

2. When the Company Doctor, in accordance with the Disability Retrogression Pay
Plan, decides that an employee should be retrogressed for physical disability,
the Local Officers of the Union will be notified before the employee is told.

3. When an employee is denied a job because of physical reasons, the Union will
be notified and the reason given before the employee is notified.

4. When an employee is out sick or out as a result of injury and the Company
Doctor says the employee cannot return to work, the Union will be notified.

5. If there is disagreement between the employee's physician and the Company
Doctor, arrangements will be made for the Union Representatives to talk with the
Company Doctor as soon as possible.

6. If there is still disagreement, the matter may, upon request of either party,
be referred to a third doctor, whose decision will be final and binding upon all
parties. The third doctor will be selected by the Company Doctor and the
employee's doctor. If they are unable to agree upon the third doctor, a joint
request will be made to the Dean of the Harvard Medical School for choice of a
third doctor in the special field involved. In the event a third doctor is
appointed, the Company Doctor and the employee's doctor will have the right to
submit the medical history of the employee and all other relevant information in
their possession.

7. If an employee who has been absent from work because of disability is advised
by their doctor to return to work but is prohibited from doing so until approved
by the Company Doctor, the time required for the Company Doctor to make a
decision whether or not the employee may return to work will be paid time and
not subject to the provisions of the plan for payment of disability benefits.

8. The Company Doctor is responsible for determining when an ill employee is
well enough to return to work and what type of work the employee should be
returning to.

9. All employees who have been out for a serious illness such as

Heart Condition
High Blood Pressure
Cerebral Hemorrhage
Diabetes
Tuberculosis
Serious Surgery
Back Condition
Broken or Fractured Bones - any type
Joint Condition
Mental Disease
Any type of paralyzing Disease

will have their condition checked by the Company Doctor before returning to any
type of work. Any case where there has been a serious illness not mentioned, and
there is any doubt as to the employee's ability to fulfill their regular job, it
should be brought to the attention of the Company Doctor before the employee
returns to work.

10. The Company Doctor will contact the family doctor, see the patient, if
necessary, and make whatever tests are necessary to determine whether or not the
employee can safely return to work; and also determine the type of work, or what
limitations there should be on the work that the employee performs.

11. In any case where the Company Doctor feels that the employee is not ready to
return to work or that the work should be changed, the Doctor will consult with
the management giving the reasons and the limitations.

12. All employees wearing casts, splints, braces, using crutches, or canes must
be cleared by the Company Doctor before returning to work. There are certain
conditions which must be clarified before the Company Doctor will give their
approval.

13. The following conditions must be met before the Company Doctor is contacted
for approval:

There must be a job that the employee can perform.

The employee must be willing to do the work.

The employee's attending physician must give permission to return to work.

FITCHBURG GAS AND ELECTRIC LIGHT COMPANY

By (s) R. A. Ferreia

Vice President

Section 8. Snow Plowing 5/1/91

For the Liquefied Natural Gas Plant (LNG), the Liquefied Petroleum Gas Plant
(LPG), and the Tennessee Gas Pipeline Metering (TGP), the plowing services will
be provided by the members for Roster #19 and the equipment used for those
services will normally be that which is assigned to the Department.

For all other locations, the plowing services will be provided by Roster #7 and
the equipment used for those services will be those that are normally assigned
to that Department. As such, the reference in the Inclement Weather, Memo #10
Item #9 under the ""Gas"" section will be eliminated, and it is expected that
snow plowing will be conducted irrespective of the temperature restrictions
stated in this memo.

The Snow Plowing Equalization List will be discontinued and all hours plowing
will be recorded on the Emergency Overtime Equalization List.

The Property Maintenance Worker will continue to use the snow blower and shovel
and sand the sidewalks and entryways at the John Fitch Highway facility. The
Property Maintenance Worker may be assisted by employees from other rosters.

Qualified licensed backhoe operator will be from Roster 7.

Employees in Roster 7 prior to 5/1/79 will not be required to provide service
for snow plowing / removal and sanding.

Selection of personnel for these assignments during normal working hours will be
by seniority. Employees in the various rosters, including Roster #8, will
perform normal snow removal activities associated with their roster.

Section 9. Tools and Equipment

The Company will furnish to employees such tools and equipment as in its
judgment are required for the class of work involved for use on Company work
only. Employees may furnish personal tools and equipment for use on the Company
work subject to the approval of the Company, except that rubber gloves, cover
gloves, and liners and safety belts will always be furnished by the Company.
Tools and equipment damaged or lost by misuse or neglect shall be replaced by
the employee. Ownership of all tools and equipment furnished by Company shall
remain with the Company and subject to its rules as to storage, inspection and
turning in to the Department Head on the completion of the work requiring them.
Upon termination of employment by the employees, all Company tools and
equipment, or their replacement cost, shall be turned into the Company.

Section 10. Wash-up Time

On jobs requiring it, the Company allows wash-up time to the extent necessary
and agrees to continue such allowance, and any complaints by an employee in this
respect may be processed as a grievance. In most situations, a fifteen minute
period at the end of the shift is sufficient.

Section 11. Work Gloves

Work gloves shall be furnished by the Company at no cost to the employee, of a
grade deemed by the Company suitable for the work involved. If the employee
desires a better grade of glove, the Company will furnish that grade at half
cost to the employee. Rubber hats, rubber coats, and rubber boots, or their
equivalent, shall be furnished by the Company for those classes of work which
require such equipment. Gloves and other equipment, above referred to, shall
continue to remain the property of the Company, shall be replaced by the
employee if damaged or lost through misuse or neglect, shall be turned in to the
Company in order to obtain replacements, and, upon termination of employment,
they shall be turned in to the Company by the employee, or their replacement
cost paid for if such equipment has been lost or damaged through misuse or
neglect and, provided further, that only one-half such replacement cost will be
payable if the employee paid one-half the cost under the foregoing provisions.

Section 12. Gas Production

Employees in Roster 7 who entered the Roster after 5/31/00 may be assigned to
the LNG and Propane Plants during the operating season. Assigned employees will
not receive operating premium if their rates exceed Utility Worker-1 rate, plus
operating premium.

Two additional employees will be made available and trained to run the plants
during the winter heating season when such additional help is required. The
number of assigned employees will be determined by Management and selection will
be according to the following criteria:

1. Voluntary by seniority.

2. Assignment on the basis of less senior employees.

Utilityworkers will report to assigned plant at start of shift.

During the production season, Utilityworkers will be paid a car allowance of
$3.75/day when using own vehicles. A Company vehicle will be made available for
travel to and from the LNG plant.

Operators will receive one-half hour (one way) travel allowance to the LNG plant
only at a rate of 11/2 times base pay.

The Company will provide LNG and Propane Plant operators training to new
employees entering Roster #7. Employees who initially fail Utility Worker 1, 2
and 3 examinations will be able to retake the examination every ninety (90)
days.

Section 13. Gassing Vehicles 5/18/85

Employees will fuel vehicles assigned to them by the Company.

Section 14. Upgrading - Line and Street Departments 5/1/87

Effective May 1, 1987, employees in Rosters 7 and 8, who are scheduled to be
upgraded but due to inclement weather or other reasons do not work in that
capacity, will be paid at their regular rate of pay. The provisions of Article
VI, Section 2 on page 6 will apply in this situation.

Section 15. Off Season Assignments of Production Workers 5/1/87

Personnel in Roster 19 will be assigned to perform the following list of duties
at any time throughout the year when not operating the gas plants:

a. Maintenance of LPGA and LNG Plants.

b. Maintenance of Service Center Building, miscellaneous buildings and grounds.

c. Delivery of material to job site.

d. Cleanup of any substation, regulator station (not on public ways), lawn
cleanup, hanging ""Danger"" signs, repair of fencing and buildings, etc.

e. Loam and Seed

f. Perform pre-cuts

g. Gas pipe installation and removal with qualified workers using a common sense
approach in making work assignments.

h. Regulator maintenance with qualified worker using a common sense approach in
making work assignments.

i. Meter department systematic meter work, credit lock-ins and lock-outs and
assist in service work.

j. Corrosion control work, including installing insulator couplings.

k. Perform dig safe markings and pre-markings.

Section 16. Use of Company Backhoe 5/1/91

This will confirm our discussion during the negotiations in 1985 that under
normal operations, the Company will ensure that our backhoe is being operated
prior to the use of a contractor's backhoe.

The Company will make every effort to use the Company backhoe in jobs involving
Roster 8 when it is not disruptive to its other operations.

Section 17. Assignment of Rental Service Work

Effective 5/1/85, employees in Roster 6, in the classifications of Gas/Electric
Tester/Installer - 3rd Class may be assigned service work on rentals for gas and
electric hot water heaters and gas and electric dryers as part of the duties of
the classifications. This does not affect the duties of employees in Roster 3 to
also perform this function.

Section 18. Response to Overtime 5/1/87

Because of the nature of our business, and our need to provide 24-hour a day
service to our customers, it is necessary that employees work a reasonable
amount of overtime - planned and unplanned.

In departments where management determines there is no problem with response to
overtime, local practices will continue. Where management determines there is an
overtime response problem, a meeting between management and the union will be
held.

Following this meeting, department practices may be replaced by the following
policy:

1. The company will establish a call list that will record each instance when an
employee does not respond to the call out. The concept of equalization of
overtime may apply.

2. Employees shall furnish an acceptable means of off-hour contact by telephone.

3. Employees who do not respond to a call will be charged with an instance for
lack of response (exception - employees who are out on authorized absences).
Employees shall not be charged with more than one instance in a twenty-four hour
period or on two consecutive days of relief.

4. The lack of response records of employees will be reviewed on at least a
quarterly basis. Consideration will be given to the number of instances, the
reasons for lack of response and the average response record of the employee in
the department. If, as a result of this review, management considers that an
employee's lack of response record is excessive, a formal meeting will be held
with the employee (with Union representation) and the employee will receive
formal warning. A continued unsatisfactory response record, reviewed on a
monthly basis, will result in more severe disciplinary action.

Section 19. Overtime 5/1/87

The Company and the Union recognize that overtime is an inherent part of the
business and employees are expected to work unless an exception is granted by
the department manager.

In the event an employee is unable to work overtime, the employee must receive a
waiver from the department manager or their designee. An employee will be
required to work continuous overtime on jobs the employee was working during
their regular work hours.

The employee working second shift will be required to continue working if
overtime is required rather than the calling in of additional personnel. If an
employee refuses to work overtime, the employee will be subject to normal
disciplinary action.

An employee scheduled to work overtime and who does not report, or leaves early,
will be subject to disciplinary action.

Section 20. Attendance at Training Sessions 5/1/91

I. When training sessions are designated by the Company that require a temporary
change in working hours, the following will prevail:.

A. The Company will provide seventy-two (72) hour advance notice of the training
session to the employee(s) involved.

B. The provisions of Articles V, Pg. 4 and VII, Pg. 7 will not apply.

C. The employee will be provided a noontime meal or reimbursement for a noon
meal at the option of the Company.

D. The Company will provide a vehicle for transportation to and from the
training site if held outside the service territory.

E. Compensation will be at a straight time rate of pay for eight (8) hours,
including travel time and time and one-half for all other hours. The provisions
of Article IX, Section 5 on page 11 will apply.

II. If training sessions are conducted that require the trainee to stay
overnight, the following will prevail:

A. The Company will provide seven (7) days advance notice to the employee.

B. The provisions of Articles V on page 4 and VII on page 7 will not apply.

C. The Company will provide for reimbursement of meals and arrange for lodging.

D. The Company will arrange for transportation of the employee to and from the
training site.

E. The employee will be compensated at the straight-time rate of pay for eight
(8) hours for each day of training. There will be no additional compensation for
travel time over and above the straight eight (8) hours.

Section 21. Meter Reader - Car Washing 5/1/87

Effective 5/1/87, Meter Readers may wash their personal vehicles that are used
for company business. They will be able to wash their vehicles between the hours
of 7:30 a.m. and 5:00 p.m., but not during paid time.

Section 22. Training and Qualification 5/1/87

In Rosters 7 and 8, employees who wish to advance to a higher classification
within the roster will be required to demonstrate their qualifications before
advancement.

A Joint Subcommittee will be formed to review training needs and qualifications
procedures.

Section 23. Meter Reading Department

The following practices shall apply to the Meter Reading Department:

 1. Routes will be assigned by the Supervisor and will be rotated on a regular
    basis.
 2. Employees will be entitled to a meal allowance when working overtime in
    accordance with Article IX, Section 5, Pg.11.
 3. All training assignments for new meter readers will be made by the
    supervisor.
 4. All routes are scheduled to be read in an average read time of 6.5 hours.
    This will allow for additional time for a 20 minute lunch (30 minutes for
    the months of December 1 through March 31) and (2) 15 minute breaks to be
    taken on the route or with approval from the supervisor, at the completion
    of the route (to be taken on the way while returning to the office or upon
    arrival at the office) and will also account for travel time to and from the
    route. The Company and the Union understand that this is an average and that
    routes may take more or less time to read due to weather conditions. Route
    configuration may be adjusted based on actual average read time for the
    duration of this agreement.
 5. All routes should normally be completed by the Meter Reader before returning
    to the office. If the route requires overtime to read all meters, the Meter
    Reader must complete the assigned work before returning to the Company.
    Under unusual circumstances the matter of completing the route can be
    discussed by the employee with the Supervisor prior to the assignment.
 6. During extremely adverse weather conditions including severe cold, the
    Company agrees to delay sending meter readers out or to call them in, if
    deemed appropriate by the supervisor.

Section 24. Electric Night Trouble Worker - Electric Turn-ons 5/1/89

The Night Trouble Worker in the Electric Transmission & Distribution Department
will not be required to turn on more than four (4) electric turn-ons per night.

Section 25 Standby Practice 6/1/00

 1. Two qualified Line Workers (Roster 8), to remain within reach of a telephone
    or pager so that each employee on standby duty may be notified to report for
    work in cases of emergency or necessity on Thanksgiving, Christmas and New
    Years.
 2. Two qualified Utility Workers (Roster 7) to remain within reach of a
    telephone or pager so that each employee on standby duty may be notified to
    report for work incases of emergency or necessity on Thanksgiving, Christmas
    and New Years.
 3. Standby duty requires the employee to be able to be contacted by telephone
    or pager, be within a reasonable driving time to the place the employee
    normally reports for work and be prepared to report for work when contacted.
 4. Standby duty shall be for the entire 24-hour period of an established
    holiday.
 5. Each employee shall receive 8 hours of straight time pay for the 24-hour
    period of standby plus holiday-pay for the hours worked on the holiday.
 6. Standby can be implemented for other special conditions only if mutually
    agreed upon by both the union and the company.

Section 26. Returning to Roster - With or Without Automatic Progression 5/1/91

The parties agree the Company will follow this agreement when awarding a job to
an employee who is returning to a roster previously occupied by the employee.

Roster with Automatic Progression

In any roster that has automatic progression, if the senior eligible employee
has previous time in the roster, the employee will be awarded the entry level
position and the previously held classification on the same date. Exception: If
in the opinion of the department manager and training committee, the employee
was not qualified to perform the higher class work, the employee would be
awarded the higher class when the manager and training committee felt the
employee was qualified to perform the work. Seniority would be on the basis of
the job award.

Roster without Automatic Progression

In any roster that does not have automatic progression, if the senior eligible
employee has previous time in the roster, the employee will be awarded the entry
level position. The employee would be evaluated by the training committees
established in the labor agreement or be tested in accordance with the
provisions of the labor agreement before being awarded a higher classification
in the roster. The employee could request being tested or evaluated at any of
the classifications they previously held in the roster. Seniority would be on
the basis of the job award.

Section 27. Service Department Alternate Trouble Worker 5/1/91

The Alternate Night Trouble Worker would be assigned to fill in on a temporary
basis when the other Night Trouble Worker is not available for work on the 1-9
p.m., 4 p.m.- 12 midnight or Tuesday - Saturday shift due to sickness, accident,
vacation, etc.

Examples:

 1. If one Trouble Worker takes a week's vacation on Tuesday-Saturday schedule,
    the other Trouble Worker will cover their normal 4 p.m.- 12 midnight,
    Monday-Friday shift plus work Saturday.
 2. If one Trouble Worker takes a week's vacation on Monday-Friday, 4 p.m.- 12
    midnight schedule, the other Trouble Worker will work Monday-Friday 4 p.m.-
    12 midnight at regular time and Saturday at time and one-half.
 3. If the Trouble Worker on the 4 p.m.- 12 midnight shift calls in sick, the 8
    a.m.- 4 p.m. Trouble Worker will stay on and work 4 p.m.- 12 midnight on
    overtime. The 8 a.m. -- 4 p.m. Trouble Worker would then be assigned to
    cover the 4 p.m.- 12 midnight shift only until the other Night Trouble
    Worker returns.
 4. Coverage on Thanksgiving, Christmas and New Years will be alternated between
    each Trouble Worker yearly.
 5. The Alternate Night Trouble Worker will be given first refusal for all
    overtime that is required by vacation, sickness or accident of the other
    Trouble Worker.
 6. When the Night Trouble Worker returns to work, ""Alternate"" will be
    notified not later than 4:00 p.m. on the last day prior to the Night Trouble
    Worker's return. ""Alternate"" will report on the next working day at normal
    hours. If the Company is not able to meet this time factor, the
    ""Alternate"" and the regular Night Trouble Worker will work together for
    the first night after the regular Night Trouble Worker returns to work.

> > > Example: Regular night Trouble Worker calls in sick on Tuesday and informs
> > > the Company that they will not report to work until Friday. The Alternate
> > > is notified and continues working until the end of the regular Trouble
> > > Worker's shift. The alternate then reports on Wednesday and Thursday at
> > > the start of the regular trouble worker's shift. If the regular Trouble
> > > Worker reports in on Thursday their regular shift and the alternate was
> > > not notified by 4:00 p.m. on Wednesday to change back to their normal
> > > schedule, the alternate and regular Trouble Worker would work together on
> > > that shift.



Section 28. Progression - Roster 7 and Roster 8 (Underground)

Applies to all future and current employees in these rosters.

Roster 7 Street Department
Progression from Street Worker to Utility Worker A

 

Street Worker to Utility Worker C

6 months

 

Utility Worker C to Utility Worker B

12 months

 

Utility Worker B to Utility Worker A

15 months

Roster 8 Underground Progression
Progression from Cable Splicer Helper to Cable Splicer 1st Class

 

Cable Splicer Helper to Cable Splicer 3rd Class

6 months

 

Cable Splicer 3rd Class to Cable Splicer 2nd Class

12 months

 

Cable Splicer 2nd Class to Cable Splicer 1st Class

15 months

Roster 8 Maintenance Progression
Progression from Maintenance Worker 3rd Class to Maintenance Worker 1st Class

 

Maintenance Worker 3rd Class to Maintenance Worker 2nd Class

15 months

 

Maintenance Worker 2nd Class to Maintenance Worker 1st Class

15 months

 1. If employee is qualified, may progress more quickly.
 2. All incumbents start with effective date of agreement.
 3. If any employee does not qualify, they will be returned to classification
    previously held outside roster.

Section 29. Temporary Assignments Outside the Company's Service Area

Work assignments with utilities outside the Company's service area are voluntary
except when the utility is an affiliate of Unitil Corporation. If adequate
volunteers cannot be obtained for work assignments at Unitil affiliates,
personnel will be assigned. Assignments will be based on the following:

Emergency - Equalization Overtime List

Scheduled - Next Truck Out List

The employee will be paid in accordance with the contract except when an
emergency situation exists. Under emergency conditions, the employee will be
paid in accordance with the Emergency Storm Premium.

The provision does not apply to assignments classed as non-working; for example,
training, schools, meetings, etc.

Section 30. Residency Requirements - The following requirement will apply to new
employees hired after April 30, 1998.
(Applies to employees in rosters 3, 6, 7, 8, 11, 19 and 20)

As a condition of employment, employees are required to maintain residency
within a 20 minute travel commute between their primary residence and the
Company's Operation Center located at 285 John Fitch Highway, Fitchburg,
Massachusetts.

Section 31. Line Workers Performing non-PILC work 6/1/00

 1. Overhead line workers will be properly trained to perform non-PILC cable
    work
 2. Qualified (trained) overhead line workers will be able to Locate, Repair,
    Splice, Replace or Test non-PILC cable work.
 3. During off hours, the Underground crew will be the first call (1st) on
    underground trouble.
 4. During normal work hours, if the underground crew is available they will
    perform the necessary cable work, if however they are busy or unavailable
    the overhead personnel will perform the work.
 5. The Head Cable Splicer position will be posted if the current position
    becomes vacant. The Cable Splicer first class (1st) position will be posted
    if the incumbent, as of June 1, 2000, becomes a Head Cable Splicer. The 1st
    Class Cable Splicer duties will be modified to include substation operations
    maintenance and construction work,

Section 32. Emergency Day TroubleWorker

 1. This position will be filled normally by the alternate night trouble person,
    at no additional cost to the company with no increase in complement.
 2. When the Emergency Night Trouble worker is not available, the First Class
    Line Workers will be canvassed, by seniority, to perform the Day Emergency
    Trouble Worker duties. If no First Class Line Worker accepts the canvass,
    the junior qualified First Class Line Worker will be assigned as the Day
    Emergency Trouble Worker.
 3. A First Class Line Worker, will receive the alternate rate of pay for that
    period for which they are assigned as the Day Emergency Trouble Worker.
 4. The Emergency Day TroubleWorker may be assigned to work as part of a crew or
    complement a full crew as needed.
 5. The Emergency Day Trouble Worker position will be filled at the discretion
    of management.

 

ARTICLE XXVI

BENEFITS



Section 1. Coffee Breaks

Coffee breaks will be limited to fifteen (15) minutes, one in the morning and
one in the afternoon.

The following mutually agreed upon interpretation will govern the application of
the Coffee Breaks provision as it applies to Roster 7 and 8.

 1. The morning coffee break may be taken by employees on a take out basis on
    their way to their first work assignment of the day, so long as the total
    amount of time taken for the break, including the purchase and drinking of
    the coffee, does not exceed a total of fifteen (15) minutes. This shall not
    apply when the employee's first work assignment of the day is an emergency
    or urgent in nature, nor shall employees drive away from their route for
    purposes of purchasing coffee.
 2. The afternoon coffee break may be taken by employees on their route between
    jobs subject to the same limitations as set forth in Article IX, Section 4
    (4) (B) 2 and Section 4 (4) (B) 4.
 3. When employees are working on a job site during coffee break period, the
    following rules shall govern the taking of the break:

(a) On emergency or urgent jobs on which an employee cannot be spared to leave,
the employees may take their break on the job site without purchasing any coffee
or the break may be deferred to allow for the purchase of coffee on a take out
basis on route to the next job or on the way back to the Company at the end of
the workday, subject to the same limitations as set forth I Article IX, Section
4 (4) (B) 2, and Section 4 (4) (B) 4.

(b) If an employee can be spared from the job site, the employee will be allowed
to drive to a nearby restaurant or store for purposes of purchasing coffee and
bringing it back to the job site, subject to the same limitations as set forth
in Article IX, Section 4 (4) (B) 3.

4. If during break time, employees are working at the Company facility where
coffee is provided or can be made, employees will take their break at the
facility.



Section 2. Thermos Bottles

Thermos bottles of coffee are available for line and street department employees
to take with them in the morning.

Section 3. Damaged Clothing

The Company will repair or replace clothing damaged by acid, chemicals, or fire
because of employment or by accidents involving the use of hydraulic equipment
on the line trucks, or, at its discretion, reimburse the employee for the cost
if it does not decide to repair or replace the damaged clothing. Holes caused by
heat or delayed chemical reaction will be considered as included within the
meaning of damaged clothing.

Section 4. Treatment of Meal Allowances 5/1/87

This is to confirm discussions during the negotiations in 1985 that all meal
fees that are submitted by employees without a receipt from the restaurant will
be treated as an allowance and so reflected in the employees'' wages. Meal
allowances will be processed through the payroll system and reflected in the
employees'' paychecks. Under no circumstances will meal allowances be processed
through petty cash.

Section 5. Motor Vehicle Insurance 5/1/87

Employees who use their own motor vehicles on company business will be covered
for the insurance deductibles in the event of an automobile accident as long as
they are not cited for a serious motor vehicle violation.

Section 6. Reimbursement for Safety Shoes

The Company, with appropriate documentation, will reimburse employees the full
cost up to $100.00 for the first pair, and one-half the cost, up to $50.00 for
the second pair of safety shoes, up to two (2) pair per calendar year or the
Company will reimburse the employee up to $150.00 for a single pair of safety
shoes per calendar year. The Apprentice Lineworker will be allowed a one time
allowance of $175.00.

Meter Readers will be reimbursed the full cost, up to $85.00 each, for two (2)
pair of safety shoes per year and may use safety sneakers during regular
business hours.

Section 7. License Reimbursement

The Company will reimburse the cost of a valid motor vehicle and hoist
engineer's license to those employees who are required to have such licenses as
part of their job posting.

Employees will be required to submit a photostat copy of their license in order
to receive reimbursement.

It will be the employee's responsibility to meet all requirements to maintain
and retain their license or licenses.

The Company will provide training so that employees will be able to obtain a
Class No. 2 license for vehicle operation, and employees in Roster 7, 8 and 15
will be able to obtain a Class No. 1 license, and thus, be able to qualify on
this score where possession of such a license is a job requirement.

Section 8. Company Uniforms

The Company will furnish uniforms for Meter Readers, Service Department, and
Meter Department personnel. The uniforms will consist of jackets, trousers, and
shirts. The employees will arrange for the laundering of these uniforms at their
own expense. The employees will take reasonable care of the clothing furnished
and they will be required to wear such clothing during all working hours.

Officers of Local No. 340B340, B.U.WU.W.U.A.. not only endorse the program of
personnel wearing uniforms but have offered to support this program by assisting
the Company in seeing that the personnel involved wear said uniforms. In the
event that one were not to wear the uniform for any reason, Local No. 340B340
officers requested that they be notified at which time they will immediately
contact the individual involved and make every effort to see that the uniform
will be worn with consistency. In the event the officers of Local No. 340B340
are unsuccessful in this initial assistance, the Company would then become
involved and would resort to their normal disciplinary practices in cases of
infraction of Company rules.

 

ARTICLE XXVII

BARGAINING UNIT WORK

Supervisors who are not covered by the Collective Bargaining Agreement will not
normally perform bargaining unit work which employees, subject to such
Agreement, are normally required to perform, except in the following
circumstances: emergencies, training, demonstrations, testing, or trying out new
equipment or methods; work incidental to supervisory duties; helpful or
relieving a bargaining unit employee for short periods in cases of fatigue,
strain, unusual condition or the like; occasions when non-performance of the
bargaining unit work by the supervisor would result in hardship, inefficiency or
unjustifiable cost to the Company; and occasional instances when a bargaining
unit employee is not readily available. Nothing in the foregoing shall be
interpreted to mean that a supervisor, other than in emergencies, may perform
bargaining unit work outside of an employee's regularly scheduled hours which
the employee would normally be called in to perform, such as 13 KV switching on
Saturday or Sunday.

 

ARTICLE XXVIII

UNION BUSINESS

The Company will grant the employee who is the Union's Council Representative
one (1) day off without pay to attend the monthly Council meeting.

Days off on union business will be considered a workday without pay for the
following people:

 * President
 * Vice President
 * Secretary
 * National Representative
 * Grievance Committee Representative

 

 

ARTICLE XXIX

UNITIL RETIREE TRUST

Employees are eligible to join the Unitil Retiree Trust upon retirement from the
Company.

 

ARTICLE XXX

SAFETY

5/1/87

 1. The Company and the Union agree that safety is a matter of highest
    importance and will cooperate in an effort to enforce the safety rules
    contained in the safety manual.
    
 2. The Union will select five (5) representatives, one (1) each from the
    following areas: (Electric Overhead; Street; Production; Meter & Service and
    Office) to serve on the Safety Committee for a minimum of one (1) year. The
    membership will be rotated to ensure that all employees have the opportunity
    to participate on the committee.
    
 3. The Company will provide a safety manual to each employee. The manual will
    be reviewed with the employee and any questions clarified. The employee will
    be expected to comply with the safety manual and violations will be enforced
    through the disciplinary process, up to and including termination.
    
 4. All revisions to the Safety Manual will be sent to the Local President prior
    to implementation for review and discussion.



ARTICLE XXX

NO DISCRIMINATION

Employees are covered by the Company's Equal Employment Opportunity Policy HR
1.07, dated February 22, 1999. The Company provides equal employment opportunity
for all employees regardless of race, color, marital status, religion, age,
gender, sexual orientation, national origin, citizenship status, disability or
veteran status.

ARTICLE XXXII

DURATION AND TERMINATION

This agreement shall be effective as of June 1, 2000 except where the effective
date of any provision thereof is otherwise specifically provided and shall be
binding upon the parties hereto and upon all employees who are subject to its
provisions, and it shall remain in full force and effect through May 31, 2005.

 

ARTICLE XXXIII

SUCCESSORS

This agreement shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns; and the words ""Company"" and
""Brotherhood"", respectively, shall be construed to include their respective
successors and assigns.

 

IN TESTIMONY WHEREOF the parties hereto have caused these presents to be
executed by their respective officers, thereunto duly authorized, this day of
June 2000

FITCHBURG GAS AND ELECTRIC LIGHT COMPANY

By: /s/ Robert E. Bisson, Director, Distribution Operations Center

Robert E. Bisson, Director, Distribution Operations Center

 

THE UTILITY WORKERS UNION OF AMERICA, AFL-CIO,

BROTHERHOOD OF UTILITY WORKERS COUNCIL, LOCAL B340

By:   /s/  Randall W. Hier, President, Local 340B340
Randall W. Hier, President, Local 340B340

/s/ Robin Courtemanche, Secretary, Local 340B340
Robin Courtemanche, Secretary, Local 340B340

 

THE UTILITY WORKERS UNION OF AMERICA, AFL-CIO,

BROTHERHOOD OF UTILITY WORKERS COUNCIL, LOCAL B340

By:  /s/  George P. Fogarty, National Representative, UWUA

George P. Fogarty, National Representative, UWUA

 

 

 

FITCHBURG GAS AND ELECTRIC LIGHT COMPANY

SCHEDULE OF WAGES

Effective June 1 of each year, during the term of the contract, the Company will
pay each bargaining unit employee, who is on the Company's payroll, according to
the following schedules:

Roster 1 --

Transportation





 

Ultimate Hourly Rate Effective

Job Title

2000

2001

2002

2003

2004

Transportation Technician 1st Class

22.77

23.57

24.30

25.03

25.78

Transportation Technician 2nd Class

21.01

21.75

22.42

23.09

23.79

Employees must have worked satisfactorily in the lower rated job for 15 months
before advancing to a higher rate.

 

CLERICAL PROGRESSION AND PAY PLAN

All clerks will enter clerical progression and pay plan as a probationary
employee and, if qualified, will progress under the following schedule:

Roster 2

- Operation Support Clerk





 

 

Ultimate Hourly Rate Effective

Step

Period in Step

2000

2001

2002

2003

2004

Clerk (Probationary)

3 months

11.64

12.05

12.42

12.80

13.18

Clerk (Probationary)

3 months

12.50

12.94

13.34

13.74

14.15

Clerk Regular

6 months

13.28

13.74

14.17

14.59

15.03

Clerk Regular

6 months

14.07

14.56

15.01

15.46

15.92

Clerk Regular

6 months

15.81

16.37

16.88

17.38

17.90

Clerk Regular

 

16.63

17.21

17.75

18.28

18.83

Radio Operator

 

17.13

17.73

18.28

18.83

19.39

All progression in the aforementioned steps is contingent upon demonstrated
ability, increased job knowledge and satisfactory accomplishment. The position
calls for personnel in this Roster to do any job in the Roster.

Effective 6/1/00;

 1. Employees entering Roster 2 will be allowed to advance to Step 6 of the
    Clerical Progression and Pay Plan. Step 6 will be considered the ultimate
    rate for these employees and they shall be expected to perform all the
    functions associated with employees in higher steps who entered the rosters
    before the effective date of this change. In order to progress to step 6,
    candidate will be able to cover all areas of the department.
 2. Hours are 8:00 a.m. to 5:00 p.m. unless assigned to the dispatch area, the
    hours for the dispatch area will be 7:30 a.m. to 4:30 p.m.
 3. If being assigned to the dispatch area a minimum of 24-hour notice will be
    given for coverage.
 4. When Radio Operator position becomes vacant, Clerk position will be posted.
    Step 7 Radio Operator will be eliminated.
 5. The Senior Plant Records Clerk, as of May 31, 2000, will be advanced to Step
    7.





Roster 3 - Meter & Service



 

Ultimate Hourly Rate Effective

Job Title

2000

2001

2002

2003

2004

Gas Service / Pipefitter Worker 1st Class

22.71

23.50

24.23

24.96

25.71

Emergency Night Trouble Worker

19.75

20.44

21.07

21.70

22.36

Gas Service / Pipefitter Worker 2nd Class

19.44

20.12

20.74

21.36

22.00

Gas Service / Pipefitter Worker 3rd Class

17.71

18.33

18.90

19.46

20.05

1. Personnel entering any of the new classifications must be certified as
qualified under the following list of requirements:


Gas Service / Pipefitter Worker - 1st Class - Self-Cleaning Ranges, Commercial
and Industrial Equipment and Gas Air Conditioners

Gas Service / Pipefitter Worker - 2nd Class - Central Heating Equipment, Space
Heaters, Gas Ranges, and Gas and Electric Water Heaters.

Gas Service / Pipefitter Worker - 3rd Class - Gas Water Heaters and Ranges.

Night Trouble Worker: Must be a Gas Service / Pipefitter Worker - 2nd Class.

2. Upon completion of the necessary classes on any appliance, the employee must
satisfactorily pass written examination based on the subject matter covered in
the class. The employee must also satisfactorily demonstrate their ability to
repair a malfunction of the appliance.

3. The examination and demonstrations will be prepared and administered by a gas
and electric service supervisor with such manufacturer's assistance as is
available. Samples showing the general type of examination will be submitted to
the B.U.W. in advance. After satisfactory completion of examination and
demonstration, the supervisor will certify the employee for the particular
appliance. A Union representative may be present at examinations as an observer.

4. Training will be arranged first on those appliances required for the lowest
classification and will be given progressively through the requirements for all
classifications.

5. Each employee must be certified for all appliances required below as well as
those required by the classification equal in wage rate to their present class
before taking training and attempting certification for advancement.

6. As employees are certified for higher classes, they will be automatically
advanced. If a junior employee advances to a classification higher than that of
an employee senior to him/her in the present roster, the senior employee, upon
advancement to that class, will be accorded seniority over the junior employee.

7. Present employees will not be reduced in wages, during the term of this
contract, if they do not satisfactorily complete certification as required but
shall not advance without certification.

8. Only after employees are certified for higher classification will they
receive the higher rate of wages.

9. After certification on all appliances necessary to qualify as a Gas Service
Worker - 1st  Class, employees will be expected to accept training and
certification on any newly-developed appliances without further change in rate.

 

Roster 6

- Meter (Gas and Electric)



 

Ultimate Hourly Rate Effective

Job Title

2000

2001

2002

2003

2004

Meter Worker 1

22.64

23.43

24.15

24.88

25.62

Gas / Electric Tester / Installer 1st Class

22.64

23.43

24.15

24.88

25.62

Gas / Electric Tester / Installer 2nd Class

21.49

22.24

22.93

23.62

24.32

Gas / Electric Tester / Installer 3rd Class

19.18

19.85

20.47

21.08

21.71

Gas / Electric Tester / Installer Helper

18.55

19.20

19.79

20.39

21.00

Roster 7

-- Street



 

Ultimate Hourly Rate Effective

Job Title

2000

2001

2002

2003

2004

Utility Worker -- A -- Leader

23.92

24.76

25.52

26.29

27.08

Utility Worker -- A

22.09

22.86

23.57

24.28

25.00

Utility Worker -- B

19.59

20.28

20.91

21.53

22.18

Utility Worker -- C

18.38

19.02

19.61

20.20

20.81

Streetworker

17.17

17.77

18.32

18.87

19.44

Utility Worker -- A -- Leader / Regulator

23.92

24.76

25.52

26.29

27.08

Utility Worker -- A / Regulator

22.09

22.86

23.57

24.28

25.00

Utility Worker -- B / Regulator

19.59

20.28

20.91

21.53

22.18

Utility Worker -- C / Regulator

18.38

19.02

19.61

20.20

20.81

Streetworker / Regulator

17.17

17.77

18.32

18.87

19.44

Certified Gas Welder -- 1st Class

24.02

24.86

25.63

26.40

27.19

 

Roster 8

- Electric Distribution



 

Ultimate Hourly Rate Effective

Job Title

2000

2001

2002

2003

2004

Head Lineworker

27.18

28.13

29.00

29.87

30.77

Emergency Day/Night Trouble Worker

25.44

26.33

27.15

27.96

28.80

Lineworker -1st Class

24.50

25.36

26.14

26.93

27.73

Lineworker -- 2nd Class

20.08

20.78

21.43

22.07

22.73

Lineworker 3rd Class

19.11

19.77

20.39

21.00

21.63

Apprentice Lineworker

18.17

18.81

19.39

19.98

20.57

Head Cable Splicer

27.26

28.22

29.09

29.96

30.86

Cable Splicer -- 1st Class

24.74

25.60

26.40

27.19

28.00

Cable Splicer -- 2nd Class

22.10

22.87

23.58

24.29

25.02

Cable Splicer -- 3rd Class

19.99

20.69

21.33

21.97

22.63

Cable Splicer's Helper

18.92

19.58

20.19

20.79

21.42

Head Maintenance Worker

24.32

25.17

25.95

26.73

27.53

Maintenance Worker -- 1st Class

22.73

23.53

24.25

24.98

25.73

Maintenance Worker -- 2nd Class

18.72

19.38

19.98

20.58

21.19

Maintenance Worker -- 3rd Class

17.15

17.75

18.30

18.85

19.42

(1) Lineworkers who have worked 12 months after promotion to Third Class and
qualified for promotion shall be advanced without posting to Second Class.

** Lineworkers who fail to qualify in either class after 18 months shall be
reassigned to the position they held prior to being promoted or transferred.
Such promotions will be made with the understanding that the number of personnel
on the roster will not be increased because of these promotions. An applicant
for a posted Third Class Lineworker''s vacancy shall be a qualified Apprentice
Lineworker with a minimum of six (6) months total time in that class.

When a Lineworker-Second Class has worked 15 months and is qualified for
promotion to Lineworker-First Class, two (2) jobs will be posted, to facilitate
the filling of one opening as follows:

1. Lineworker-First Class

This will allow Emergency Night Trouble Worker, desirous of returning to days,
to bid for the opening as well as the newly qualified Lineworker-First Class.
The award will be made to the Senior Qualified bidder.

2. Emergency Night Trouble Worker (Anticipated)

This will allow Lineworkers-First Class, including the newly qualified
Lineworker-First Class, to bid for this anticipated opening. In the event an
opening does develop, the award will go to the Senior qualified bidder. If no
one bids this anticipated opening, and the opening, in fact, occurs due to an
Emergency Night Trouble Worker bidding and being awarded the Lineworker-First
Class opening, the newly qualified Lineworker-First Class will be assigned the
open Emergency Night Trouble Worker job.

(2) A premium of ten cents ($.10) per hour will be paid to Apprentice
Lineworkers when assigned to operate a jackhammer for periods of one (1) hour or
more.

(3) Premium of thirty-five cents ($.35) per hour will be paid to Cable Splicers
when splicing on fully insulated cables and/or potheads for time actually worked
in the air necessitating use of suspended platform, ladder, bucket truck or when
working from poles.

(4) In the event an Emergency Night Trouble Worker desires to revert to the job
of Lineworker-1st Class, and a qualified Lineworker-1st Class is willing to take
the job of Emergency Night Trouble Worker; the Company upon being advised of the
desires of the two employees, will post an anticipated vacancy for each of the
two (2) jobs in order to provide a swap between them.

Roster 9

- Meter Readers



 

Ultimate Hourly Rate Effective

Job Title

2000

2001

2002

2003

2004

Meter Reader

18.99

19.66

20.27

20.87

21.50

Meter Readers shall be paid a car allowance of $3.75 while using their own
vehicle.

Meter Readers shall be paid $4.00 for meal allowance.

Roster 11

-- Stores



 

Ultimate Hourly Rate Effective

Job Title

2000

2001

2002

2003

2004

Stock Clerk

19.85

20.55

21.18

21.82

22.47

Stock Person

19.20

19.87

20.49

21.10

21.73



Roster 12 - Property Maintenance Worker

 

Ultimate Hourly Rate Effective

Job Title

2000

2001

2002

2003

2004

Property Maintenance Worker

17.08

17.68

18.22

18.77

19.33

Roster 19

- Gas Production



Ultimate Hourly Rate Effective

Job Title

2000

2001

2002

2003

2004

Utility Worker -- 1

20.79

21.52

22.19

22.85

23.54

Utility Worker -- 2

19.91

20.61

21.25

21.89

22.54

Utility Worker -- 3

19.36

20.04

20.66

21.28

21.92

A $1.50 per hour premium will be paid while operating the LNG and/or Propane
Plants.

Roster 20

- Dig Safe



 

Ultimate Hourly Rate Effective

Job Title

2000

2001

2002

2003

2004

Dig Safe Technician

19.45

20.13

20.75

21.37

22.02

 

POLICY WITH REFERENCE TO REST PERIOD

First Shift Workers

An Employee who is required to work scheduled or unscheduled hours between
midnight and 6:00 a.m. is entitled to a minimum aggregate of seven (7) hours of
rest time between midnight and 7 a.m. except in cases of actual or threatened
interruption of service. If such rest time extends into the employee's normal
workday, no reduction in pay will be made for the hours overlapping the normal
workday. Rest time extending into the normal work schedule will be taken at the
end of the normal workday unless otherwise established by mutual agreement to be
taken at the beginning of the scheduled workday.

Lunch periods are excluded from determination of rest period allotment.

Example 1 - If an employee called at 12 midnight works to 3:00 a.m., their
normal work day starts at 7:30 a.m., the employee is allotted three (3) hours
rest and reports to work at 10:30 a.m.

Example 2 - If an employee called at 2:00 a.m. works to 4:00 a.m., their normal
work day starts at 7:30 a.m., the employee is allotted two (2) hours rest time
and reports to work at 9:30 a.m.

Example 3 - If an employee called at 5:30 a.m. works to 7:30 a.m., their normal
work day starts at 7:30 a.m., the employee is entitled to one and one half
(1-1/2) hours rest time and continues working.

First, Second and Third Shift Workers



Example 4 - If an employee called at 2:00 a.m. works to 4:00 a.m., their normal
work day starts at 8:00 a.m., the employee is allotted two (2) hours rest time
and reports to work at 10:00 a.m.

Example 5 - If an employee called at 4:30 a.m. works to 7:30 a.m., their normal
work day starts at 7:30 a.m., the employee is allotted two and one half (21/2)
hours rest time and leaves work at 1:00 p.m.

In any twenty-four (24) hour period, an employee who has worked continuously
sixteen (16) hours or more, except in case of interruption to service, is
entitled to nine and one-half (91/2) hours rest (including travel time and
established meal periods) before reassignment. If such rest period should
overlap employee's normal workday, the employee shall suffer no loss in pay for
the time involved.

When employees have worked twenty-four (24) or more consecutive hours, and such
work extends into the employee's normal work day, the employee shall suffer no
loss of paid rest entitlement for such hours extending into that normal work
day.

Where the extended work period follows a scheduled work day of eight (8) hours
with a one-hour paid lunch period, the scheduled work day will count as eight
consecutive hours.

If the paid rest period ends one (1) hour or less, prior to the end of the
employee's regular scheduled workday, the paid rest period will be extended to
the end of such regular scheduled workday unless notified by a supervisor to
report back to work.

When following a rest period, an employee is scheduled to report for work
shortly before their lunch period, the supervisor has discretion to excuse the
employee from reporting back to work until after lunch, without loss of pay,
depending upon the then-existing work requirements, and provided the employee
has telephoned the supervisor prior to the time they are scheduled to report to
ascertain whether the employee should report as scheduled or wait until after
lunch.

The Company will consider employees completing a rest period to be available for
overtime based on their standing on the overtime equalization list.

Rest period will be granted to second shift workers only on a call-out which
would disturb their sleep, i.e. the hours between midnight and 5:30 a.m.



SHIFT DIFFERENTIAL

Employees assigned to classification whose regularly scheduled hours start
between 1:00 p.m. and 6:00 a.m. shall receive, in addition to their regular
rate, a premium of ninety-five cents ($.95) per hour for time worked.

SUNDAY PREMIUM

A premium of twenty-five per cent (25%) of the straight-time basis rate of
established classifications will be paid when work is performed on Sunday where
such Sunday is within the regularly scheduled workweek of such class.

DOUBLE TIME ON SECOND DAY OF RELIEF

WHICH IS SEVENTH DAY OF WORK

An employee who is required to work on their second consecutive day of relief,
and having worked on their first day of relief, shall be paid double their
regular hourly rate of pay for hours worked on said second day of relief.

For Monday to Friday workers, for the purposes of the employee's premium
payment, the first day of relief will be considered Saturday, the second day of
relief the Sunday which is on the following day, and the seven (7) day period
will be the period ending that Sunday.

For shift workers, or those on any other schedule the first day of relief and
the second day of relief will be as allocated according to the payroll workweek.

If the second day of relief occurs on a holiday, the holiday premium only will
be paid and these premiums will not be pyramided.

In no event will the double time premium be paid more than once in any payroll
workweek.



EMERGENCY CALL OUT

First shift employees who have a call-out which includes hours after midnight,
when the next day is a day of relief (Friday night and Saturday night), will be
paid double time for all hours after midnight until the normal starting time, as
if it was not a day of relief, e.g., 7:30 a.m. for roster 7, 8, 15, 19 and 8:00
a.m. for all other rosters. The minimum for a call-out, between the above
mentioned hours, will be double time for three (3) hours. There will be no
double counting of hours after the normal starting time. This provision will
also apply to employees on first shift who work other then Monday through
Friday.

EXAMPLES:

A. An employee whose normal days of relief are Saturdays and Sunday is called
out and reports to work at 11:00 p.m. on Saturday and works until 1:00 a.m. on
Sunday will be paid:

1 hour @ time-and-a-half (1-1/2) plus;
2 hours @ double time (2)

B. An employee whose normal days of relief are Saturday and Sunday is called out
and reports to work at 2:00 a.m. on Saturday and works until 4:00 a.m. on
Saturday will be paid:

> > > > 3 hours @ double time

C. An employee from roster 7 or 8 whose normal days of relief are Saturday and
Sunday is called out and reports to work at 4:00 a.m. on Sunday and works until
8:00 a.m. on Sunday will be paid:

> > > > 3 and 1/2 hours @ double time (4:00 a.m. to 7:30 a.m.)
> > > > 
> > > > plus
> > > > 
> > > > 1/2 hour @ time-and-a-half (7:30 a.m. to 8:00 a.m.)

 

D. An employee from roster 3, 5, or 6 whose normal days of relief are Saturday
and Sunday is called out and reports to work at 4:00 a.m. on Saturday and works
until 8:00 a.m. on Saturday will be paid:

> > > > 4 hours @ double time (4:00 a.m. to 8:00 a.m.)

E. An employee whose normal days of relief are Saturday and Sunday is called out
and reports to work at 5:30 a.m. on Saturday and works until 8:00 a.m. on
Saturday will be paid:

> > > > 3 hours @ double time



PART "B"

TABLE OF CONTENTS

RETAINED POLICIES

 

POLICY Page

#1 - Assignment to Conventional Line Equipment 

#2 - Education Assistance

#3 - Payday 

#4 - Length of Service Awards1

#5 - Upgrade to Supervisor (10%) 

 

COMPANY POLICIES

For the information of all concerned, we are listing below a number of Company
policies of general interest:

 1. The Company intends to rotate assignments to the conventional line equipment
    in order to keep people proficient at climbing, but the duration of
    assignments is predicated upon individual capabilities, performance and
    interest. Although assignments will not always be equal they will be
    equitable. While the assignments are discretionary, they will not be
    discriminatory and the Company will be entirely willing at any time to
    discuss any complaints.
    

 2. Employees are eligible for the Company's Education Reimbursement Policy, HR
    1.14, effective February 22, 1999.
    

 3. Payday for bargaining unit personnel will be Thursday, p.m.
    

 4. Employees are eligible for the Company's Length of Service Awards Policy, HR
    1.09, Effective June 1, 2000.
    

 5. When the Company temporarily requires a bargaining unit employee to perform
    supervisory work, as, for example, in the absence of a supervisor, the
    Company pays a premium of 10% of the employee's regular rate but not more
    than the rate of the supervisor, provided the employee is assigned the
    responsibility for the employees under them. In the event a Lineworker-1st
    Class is temporarily assigned as Distribution Foreperson and is assigned the
    responsibility for two or more crews, the Company pays the rate of the Head
    Lineworker plus 10% of that rate, but not more than the rate of the
    Distribution Foreperson.
    When a bargaining unit employee in Roster 2 is upgraded under this policy,
    the employee will perform their regular bargaining unit work and supervisory
    assignments made by the manager.
    At the present time, there is no intention to change the above policies, but
    the Company does intend to review them from time-to-time, and if changes are
    made, appropriate advance notice will be given to those concerned. None of
    the above policies will be changed unless the changes have been discussed
    with the Union.

 

PART "C"

FITCHBURG GAS AND ELECTRIC LIGHT COMPANY

GROUP INSURANCE SUMMARY

Effective June 1, 2000, there shall be maintained a Group Insurance program with
the following benefits:

Basic Group Life Insurance

Employees are eligible for group life insurance coverage equal to two times
their annual base wages (hourly rate * 2080), rounded to the next higher full
thousand. Employees hired before May 1, 1985 will be eligible for group life
insurance coverage equal to three times their annual base wages reduced to the
next lower full thousand, up to a maximum of $100,000, frozen at the amount in
effect on July 31, 1997 until the two times coverage described above exceeds the
frozen coverage.

Employees become eligible for coverage on the first of the month following
employment.

Fitchburg Gas And Electric Light Company pays insurance premium cost.

Accidental Death and Dismemberment

Employees are eligible for accidental death and dismemberment coverage up to a
maximum of one times their annual base wages (as defined above), rounded to the
next higher full thousand. Employees become eligible for coverage on the first
of the month following employment.

Fitchburg Gas And Electric Light Company pays insurance premium cost.

Insurance After Retirement

Employees who retire from active service will continue Group Life Insurance of
$7,500.

Fitchburg Gas And Electric Light Company pays for the retiree's group life
insurance.

Long-Term Disability Insurance

Employees are eligible for long-term disability insurance coverage equal to 60%
of their annual base wage (as defined above). The waiting period to begin
collecting benefits is 180 calendar days of disability. Benefits are payable for
two years if the Employee is disabled from performing their own occupation, or
to age 65 if the Employee is totally and permanently disabled from performing
any occupation. Benefits from the plan are offset by other sources of disability
income. Employees become eligible for coverage on the first of the month
following completion of one (1) year of service.

While collecting LTD benefits, an employees other benefits will continue as
specified in the Company Policy on Continuation of Benefits While on Long Term
Disability/Extended Medical Leave of Absence, HR 1.36, effective June 1, 2000.

 

Medical Insurance



Point Of Service Plan:

Provides employees with a choice each time there is a claim between receiving
HMO style benefits or indemnity style benefits.

HMO Style Benefits

--Benefits received from a Primary Care Physician or as a result of a referral
from the Primary Care Physician are subject to a $5 copayment.



Indemnity Style Benefits

--Benefits that are received without a referral from the employee's (or
dependent's) Primary Care Physician are subject to an annual $250/person
($500/family) deductible, followed by 80% coverage for the next $5,000 of
covered expenses per person ($1,000 per person in coinsurance payments).



Prescription drugs are subject to a $10 copayment per 30 day supply of brand
name drug, a $5 copayment per 30 day supply of generic drug, or a $5 copayment
per 90 day supply of drugs ordered via mail order prescription service.

While in the employ of the Company, if an employee suffers a fatal industrial
accident, or an employee dies a natural or non-industrial accidental death
leaving a widow(er), the widow(er) will continue to be covered under the
Company's Comprehensive Health Insurance Plan (with family coverage if there are
dependent children) for a period of ten (10) years, or until remarriage, or
until reaching age sixty-five (65), whichever occurs first.

Retirees under sixty-five (65) years and their dependents will be covered by the
Medical Insurance Plan, and the Company will pay the premium for Retirees and
their dependents for the first year following retirement. After this first year,
retirees and their dependents will be eligible to receive health insurance
benefits from the Unitil Retiree Trust.

Retirees over sixty-five (65) years will be covered by a Supplement to Medicare
Plan paid for by the Company. The eligible dependents (age 65 or over) of these
retirees over sixty-five (65) years will also be covered under the Supplement to
Medicare Plan with full premium paid for by the Company. The Company will pay
the premium for Retirees and their dependents for the first year following
retirement. After this first year, retirees and their dependents will be
eligible to receive health insurance benefits from the Unitil Retiree Trust.

 

Group Dental Plan

Group Dental Insurance is provided for employees and their eligible dependents
and is briefly outlined as follows.

Coverage I: No deductible. 100% paid by insurance.

Diagnostic

- Initial Examination; Examinations to determine the required dental treatment
once in a six (6) month period:



> > X-Rays - Full Mouth/Panorex.
> > 
> > X-Rays once in a three (3) year period.
> > 
> > Bitewing X-rays once each twelve (12) month period.
> > 
> > Peripical X-Rays as necessary.
> > 
> > Preventative - Cleanings once in a six (6) month period.
> > 
> > Fluoride - once in a twelve (12) month period (age limit 19).
> > 
> > Space Maintainers.

Coverage II: $25 deductible per member per insurance plan year. After
deductible, 80% paid by insurance, 20% paid by patient.

> > Restorative - Amalgam, Silicate and Acrylic restorations.
> > 
> > Oral Surgery - Extractions.
> > 
> > Endodontics - Pupal therapy; root canal filling.
> > 
> > Periodontics - Treatment of gum disease; includes periodontal cleanings.
> > 
> > Dental Repair - Repair of removable denture to its original condition.
> > 
> > Palliative - Emergency Treatment.

Coverage III: $25 deductible per member per insurance plan year. After
deductible, 50% paid by insurance, 50% paid by patient.

> > Crowns and build-ups for crowns.
> > 
> > First placement of inlays and bridges.
> > 
> > First placement of partial or full dentures.

Coverage IV: No deductible. 50% paid by insurance, 50% paid by patient.

> > Orthodontia. Lifetime maximum for this benefit is $1,000 per person.

Maximum of three (3) deductibles per family per insurance plan year and a
maximum payment by the plan of $1,250 per member per insurance plan year.

 

Employees shall pay 10% of the total cost for medical and dental insurance
coverage. Such premiums shall be subject to the following weekly dollar caps:

Employee Weekly Premium Contributions

 

 

 

 

 

 

 

 

2000

2001

2002

2003

2004

2005

Single

$5.17

$5.94

$6.83

$7.86

$9.04

$10.39

Two Person

$10.22

$11.76

$13.52

$15.55

$17.88

$20.56

Family

$15.41

$17.72

$20.38

$23.44

$26.95

$30.99

Employees will have the option of contributing premiums on a pre-tax basis under
the terms of the Unitil Corporation Pre-Tax Premium Plan.

Employees will also have the option of dropping medical insurance coverage and
receiving two months of company contributions towards the premium, rounded to
the nearest $10.

Supplemental Group Term Life Insurance

Employees will have the option of purchasing supplemental group term life
insurance equal to 1x, 2x, or 3x their base pay (hourly wage times 2080), and
pay the premiums through payroll deduction. The first $100,00 coverage will be
issued without any evidence of insurability if the employee signs up for
coverage when initially eligible. Evidence of insurability may be required by
the insurance company: 1) If the employee declines coverage and later decides to
enroll in the plan after the initial eligibility period, 2) if the employee
decides to increase coverage as a multiple of base pay, or 3) for any coverage
exceeding $100,000.

Supplemental Accidental Death and Dismemberment

Employees will have the option of purchasing individual or family supplemental
accidental death and dismemberment insurance in increments of $10,000 and pay
the premiums through payroll deduction. Maximum coverage is $300,000.

Long Term Care Insurance

Employees will have the option of purchasing long term care insurance for
nursing home and home health care benefits. Such policies can cover the
employee, the employee's spouse, parents or in-laws, and the employee will
receive the benefit of a group discount and pay the premiums through payroll
deduction. Employees will have the opportunity to design individual policies
that meet their individual needs.

This benefits summary is for informational purposes only. The benefits are
described more fully in the applicable master group insurance policy. The extent
of coverage for each individual is governed at all times by that document. In
the event of any conflict between this summary and the plan documents, the plan
document will govern.

While the Company expects to continue indefinitely the benefits provided under
these plans, it agrees to continue them only for the term of the Contract with
employees of Fitchburg Gas And Electric Light Company covered by the Agreement
and The Brotherhood of Utility Workers of New England The Utility Workers Union
of America, AFL-CIO, Brotherhood of Utility Workers Council and Local Union No.
340B340, dated June 1st, 2000.

 

TABLE OF CONTENTS

 

LETTERS OF INTENT

Subject

Date of Letter

Page

1.

Vacations - Call-in From

5/1, 1973

67

2.

Plans to Furlough During Term of Contract

5/1, 1998

67

 

May 1, 1973

The Brotherhood of Utility Workers of New England, Inc.

Local No. 340

Fitchburg, Massachusetts 01420

Gentlemen:

This will confirm to you during negotiations as to our policies on employees
being called in to work during their scheduled vacation periods. The Company
recognizes the importance and desirability of employees being able to enjoy
their vacations and, therefore, will call in employees to work during such
periods only in emergency situations or for urgent reasons beyond those
encountered under usual day-to-day operations.

Very truly yours,

FITCHBURG GAS AND ELECTRIC LIGHT COMPANY

By:   /s/ Howard W. Evirs, Jr.
        President

 

The Brotherhood of Utility Workers, Inc.
Local No. 340
Fitchburg, Massachusetts

The Company has no plans to furlough any regular employees during the term of
the present contract. However, the Company must be free to deal with unexpected
situations brought about by economical or technological changes, acts of God,
natural or man-made disasters, etc., and will do so to the optimum benefit of
its'' employees, owners and customers.

By /s/ Robert G. Schoenberger

     Chairman of the Board

     & Chief Executive Officer

PROGRESSION CHART

ROSTER 1

TRANSPORTATION

 

 

 

Transportation Technican-1st Class

 

 

 

Transportation Technican-2nd Class

(15 Months to 1st Class

 

 

 

 

ROSTER 2

Operations Support Clerk

 

 

(See Clerical Progression and Pay Plan-Page 51)

 

 

 

 

 

ROSTER 3

METER & SERVICE

 

 

 

Gas Service / Pipefitter Worker-1st Class

 

 

 

Emergency Night Trouble Worker

 

 

 

Gas Service / Pipefitter Worker-2nd Class

 

 

 

Gas Service / Pipefitter Worker-3rd Class

 

 

Progression Based on Successfully Passing Written and Field Exam.

 

 

 

 

 

ROSTER 6

METER (GAS & ELECTRIC)

 

 

 

Gas/Electric Tester/Installer-1st Class

 

 

 

Gas/Electric Tester/Installer-2nd Class

Two (2) years in the classification

 

 

Gas/Electric Tester/Installer-3rd Class

Two (2) years in the classification

 

 

Gas/Electric Tester/Installer Helper

Six (6) months in the classification

 

 

 

 

ROSTER 7

STREET

 

 

 

Utility Worker-A-Leader

 

 

 

Utility Worker -A

 

 

 

Utility Worker-B

(15 Months to Utilityman-A)

 

 

Utility Worker-C

(12 Months to Utilityman-B)

 

 

Street Worker

( 6 Months to Utilityman-C)

 

 

 

 

ROSTER 8

ELECTRIC DISTRIBUTION

 

 

 

Head Lineworker

 

 

 

Emergency Night Trouble Worker

 

 

 

Lineworker-1st Class

 

 

 

Lineworker-2nd Class

(15 Months to 1st Class)

 

 

Lineworker-3rd Class

(12 Months to 2nd Class)

 

 

Apprentice Lineworker

(6 Months to 3rd Class)

 

 

 

 

 

 

Head Cable Splicer

 

 

 

Cable Splicer 1st Class

 

 

 

Cable Splicer 2nd Class

(15 Months to 1st Class)

 

 

Cable Splicer 3rd Class

(12 Months to 2nd Class)

 

 

Cable Splicer Helper

(6 Months to 3rd Class)

 

 

 

 

 

 

 

 

 

 

Head Maintenance Worker

 

 

 

Maintenance Worker 1st Class

 

 

 

Maintenance Worker 2nd Class

(15 Months to 1st Class)

 

 

Maintenance Worker 3rd Class

(15 Months to 2nd Class)

 

 

 

 

ROSTER 9

METER READER

 

 

 

Meter Reader

 

 

No Automatic Progression

 

 

 

 

 

ROSTER 11

STORES

 

 

 

Stock Clerk

 

 

 

Stock Worker

 

 

No Automatic Progression

 

 

 

 

 

ROSTER 12

Property Maintenance Worker

 

 

 

Property Maintenance Worker

 

 

 

No Automatic Progression

 

 

 

 

 

ROSTER 19

GAS PRODUCTION

 

 

 

Utilityworker 1

 

 

 

Utilityworker 2 - Must have held U-2 12 Mo.) Per

 

 

Utilityworker 3 - Must have held U-3 12 Mo.) Postings

 

Progression Based on Successfully Passing a Written Exam for Each Class.

 

 

 

 

ROSTER 20

DIG SAFE

 

 

 

Dig Safe Technician

 

 

No Automatic Progression

 

 

 

 

 

 

Unitil System Policies

 

[image1.gif]Unitil

System Policy

 

Subject:

System Policy - Human Resources



Military Leave of Absence Policy Number HR 1.08 (G)



To:

All System Employees





From

: George E. Long, Jr. Effective: June 1, 2000



Supersedes

: 
HR 1.08 (G) 8/1/99



FG&E 6.1-4

CECo C.03.10(X)

E&H C.03.10(X)

PURPOSE

To establish conditions under which leave of absence may be granted to employees
who leave active employment and enter the military service or reserves or who
receive annual military training in the Armed Forces of the United States or the
Reserves.

ELIGIBILITY

All regular full-time and part-time employees.

POLICY - MILITARY TRAINING

Eligible employees who are members of reserve components of the Armed Services
of the United States or the National Guard, and who are required to report for
their annual tour of military training duty, shall be granted a leave of
absence, not to exceed two (2) weeks in any calendar year.

Military training leave is in addition to any vacation for which an employee may
be eligible.

Eligible employees will be granted a supplemental allowance for any loss in pay
during the two (2) week training period, equal to the difference between their
base rate of pay and one week's military base pay, exclusive of allowances, for
the two (2) week period.

Payment will be made upon the employee's return to work, usually in the next
regular pay check, after receipt of certification from the proper military
officer showing the amount received while engaged in military training duty.

All employee benefits will continue during this two (2) week military leave
period.

 

POLICY - MILITARY LEAVE (INITIAL)

If an employee who is in the Armed Forces, National Guard or Reserves is
activated as a result of a call-up order from the President of the United States
or volunteers for active service, she/he will be eligible for military leave.

Military service leave is in addition to any vacation for which an employee may
be eligible.

Eligible employees will be granted a supplemental allowance for any loss in pay
during an initial four (4) month period, equal to the difference between their
weekly base rate of pay and one week's military base pay, exclusive of
allowances, for the four (4) month period.

Payment will be made in the employee's regular pay checks, after receipt of
certification from the proper military officer showing the amount received while
engaged in active service.

Most employee benefits will continue during this initial four (4) month leave.
The employee will not be eligible for Accidental Death and Dismemberment
insurance.

If the employee's activated service continues beyond the four (4) month period,
his/her status will change to military leave, extended status.

POLICY - MILITARY LEAVE (EXTENDED)

Eligible employees leaving active employment in order to enter military service
shall be considered to be on leave of absence without pay for the period of
extended military service up to five years.

Eligible employees entering the military service shall be permitted to return to
employment with credit for all seniority, service credits, status, and pay rate
they would have received had they not been absent, as long as the leave of
absence does not exceed five years.

Upon release from active military service, an employee who applies for
reinstatement will be returned to his/her former position. If the employee's job
is of such a nature that it must be filled, then the Company will attempt to
return the employee to a comparable position, with all the rights and benefits
the employee received before leave was taken. If no such position is available
upon return, the employee will be placed in an alternate position and the
Company will offer the employee the first comparable position that becomes
available.

Application for return to active employment status must ordinarily be made
within ninety (90) days after release from active military service.

Employees who are members of reserve units of the military are asked to notify
their supervisor at least four (4) weeks in advance and indicate in writing
their intentions with regard to participating in periods of active duty. This
written notification will be made a part of the individual employee's personnel
file.

Medical, dental, life and long term disability insurance will cease at the end
of the calendar month in which the employee terminates active employment and
enters active service. All other benefits will cease during the military leave
of absence. Employees shall, however, have the right to participate in the
company's group health plan for up to 18 months at their own expense. Upon
return to active employment, the employee will be reinstated in these programs,
with the seniority and status that would have been earned had the employee not
entered military service.

 

[image1.gif]Unitil

System Policy

 

Subject:

System Policy - Human Resources



Length of Service Awards Policy Number HR 1.09 (G)



To:

All System Employees





From

: George E. Long, Jr. Effective: June 1, 2000



Supersedes

: 
HR 1.09 (G) 1/1/00



CECo C.03.24

E&H A.08.11(G)

PURPOSE

The purpose of this policy is to recognize employees at five year and multiples
of five year anniversaries.

ELIGIBILITY

All regular full-time and part-time employees who celebrate five year and
multiples of five year anniversaries with the Company are eligible for a length
of service award.

PROCEDURE

An employee who reaches a five year or a multiple of a five year anniversary
with the Company will receive a length of service award. The recognition award
will be awarded in Unitil Corporation Common Stock. The amount of stock awarded
will be based on $20.00 per year for every year of employment. Any difference in
the cash value of the award and the amount of stock awarded will be paid to
employee in cash.

An employee's length of service will be calculated starting from his/her first
day of employment. If an employee transfers from one location to another (within
the Unitil system), his/her original date of hire will be used.

Any time that an employee spent on a personal, unpaid leave of absence will not
count towards the length of service credit.

If an employee terminates from the Company and is rehired, the Company will
credit the employee with his/her prior service.

Length of service awards will be presented at regularly scheduled
company-sponsored events. The awards, along with a certificate of recognition,
will be presented by the CEO, President, or Department Head.

 


RESPONSIBILITIES

The Human Resources department at USC is responsible for the overall
administration of this program, including budgeting.

 

[image1.gif]Unitil

System Policy

 

Subject:

System Policy - Human Resources



Sick Pay Policy Number HR 1.12 (G)



To:

All System Employees





From

: George E. Long, Jr. Effective: June 1, 2000



Supersedes HR 1.12 (G) 8/1/99

PURPOSE

The purpose of this policy is to protect employees against loss of income when
they cannot work due to an injury or illness which is short-term in nature.

ELIGIBILITY

All regular full-time and part-time employees who have successfully completed
their probationary period are eligible.

POLICY

All regular full-time and part-time employees are eligible for up to two (2)
weeks of sick pay upon completion of their probationary periods. Upon completion
of one (1) year of service these employees are eligible to receive up to
twenty-six (26) weeks of leave at full pay each calendar year. This sick pay
benefit is for income protection for personal sickness and disability only.

Vacation time continues to accumulate during paid sick leave. If illness occurs
during a scheduled vacation, the employee may discuss the circumstances with the
Department Head for special consideration. Employees will receive Holiday Pay
instead of Sick Pay for any Holiday that occurs while receiving sick pay.

All company benefits will continue in force while collecting sick pay.

If the employee is going to be out for more than three (3) days, the Supervisor
must notify the local Human Resources contact so that the employee can be placed
on Family & Medical Leave if applicable.

The Company may, in its discretion, withhold payment of Sick Pay for illness or
injury resulting from paid employment of any kind other than employment by the
Company. The Company will not pay Sick Pay benefits for illness or injury
incurred while committing a felony.

Any compensation payable during the period of sick leave will be reduced by any
compensation paid to the employee from Federal or State Worker's Compensation
Law.

 

[image1.gif]Unitil

System Policy

 

Subject:

System Policy - Human Resources



Bereavement Pay Policy Number HR 1.15 (G)



To:

All System Employees





From

: George E. Long, Jr. Effective: June 1, 2000



Supersedes

HR 1.15 (G) 3/1/00







PURPOSE

The Company recognizes the need for employees to take time off from work due to
the death of a family member.

ELIGIBILITY

Regular full-time and regular part-time employees who have successfully
completed their probationary period are eligible.

GUIDELINES

Employees will be granted up to three (3) days off with pay for a death in the
family. Usually, the time off is available in the week following the death.
However, employees with legal responsibility for settling a deceased person's
affairs can use part of the three days for this purpose at a later time. Family
members include spouse, child, sibling, parent, parent-in-law, stepparent,
grandparent, aunt, uncle, cousin, grandchild and any relative living in the
employee's home. Family members also include domestic partners and close
relatives of a domestic partner.

Employees who require additional time due to unusual or extenuating
circumstances may, at management's discretion, be granted additional time off or
an unpaid leave of absence, as needed.

 

[image1.gif]Unitil

System Policy

 

Subject:

System Policy - Human Resources



Vacation Pay Policy Number HR 1.20 (G)



To:

All System Employees





From

: George E. Long, Jr. Effective: June 1, 2000



Supersedes HR 1.20 (G) 2/22/99



PURPOSE

The Company recognizes the need for employees to take periodic breaks from their
work schedules in order to spend time with their families, pursue personal
interests, travel, etc. To this end, the following outlines the annual vacation
leave policy for all employees.

ELIGIBILITY

Full-time and part-time employees are eligible for vacation pay.

GENERAL INFORMATION

Benefit Year

for vacation leave is January 1 through December 31 each year.



New Employees

-- During the probationary employment period, employees may not use vacation
entitlements; however, they may use all vacation time accrued during this period
after successful completion of the probationary period.



Vacation Usage

-- Accrued vacation time can be taken in one half and whole days. Up to sixteen
(16) hours of vacation pay per year may be used in one (1) hour increments for
unscheduled personal emergencies or family events, subject to the approval of
the supervisor. Vacation entitlements should be used by December 31 each year.
This reinforces the Company's commitment to employees taking time away from
their job responsibilities. It is the responsibility of each manager to ensure
that all vacation time accrued by their respective employees is used in
accordance with this policy.



Vacation Scheduling

-- Employees must seek prior approval from their supervisors before taking
vacation time and all questions regarding vacation leave should be directed to
their immediate supervisor. The Company reserves the right to limit vacation
leave to a maximum of two consecutive weeks at any given time. Certain
circumstances, however, may require more vacation leave time and therefore will
need the approval of the employee's supervisor.



Vacation Carryover

-- Up to 50% of an employee's annual vacation entitlement may be carried over to
the next vacation year. All time in excess of this 50% carryover will be
forfeited.



Payday

-- When employee is on vacation on a regularly scheduled payday their check will
be direct deposited into their bank on payday if enrolled in that program, or
their check will be available from their Personnel Assistant on payday.
Arrangements can be made in advance to have the check mailed to the employee's
home.



 

 

ACCRUAL SCHEDULE

The schedule below illustrates the accrual of the vacation leave benefit:

Completed Years of Service

Entitlement

Monthly Accrual

0 -- 4 years*

2 weeks

0.833 days/month

5 -- 9 years

3 weeks

1.25 days/month

10 -- 19 years

4 weeks

1.67 days/month

20 + years

5 weeks

2.08 days/month

Part-time employees will receive a pro-rated amount of vacation pay based on the
number of hours that they are regularly scheduled to work. For example, if an
employee with less than 5 years of service is regularly scheduled to work 22
hours per week, then s/he would be eligible for 44 hours of vacation pay per
year. See calculation below:

# of Hours Regularly Scheduled to Work X 80 hours

40 hours

*Additional consideration will be given to new employees who had at least 10
years of service in similar positions to that which they hold in the Company or
had at least 3 weeks of vacation before joining the Company. These employees
will be eligible to receive an additional week of vacation benefit through the
end of the fifth year at which time their annual entitlement officially becomes
3 weeks per year.

ACCRUAL RULES

Benefit Year entitlements for newly hired employees will be prorated according
to the month in which they begin their employment. Employee must be employed on
the first working day of the month in order to receive the benefit for that
month.

Employees who celebrate a 5, 10, or 20 year service anniversary with the Company
will receive the additional week of vacation in their anniversary year.

If an employee leaves the Company, the Company will compensate the employee for
all unused vacation leave time which has been accrued at the time of the
employee's departure from the Company. The employee would receive the benefit
for the final month worked only if they were employed on the last working day of
the month. The final check covering any unused vacation would be mailed to the
employee within 10 working days after their termination date.

Employees who retire or who are laid off from the Company will receive the full
entitlement for the Benefit Year in which the retirement or layoff becomes
effective.

Vacations will continue to accrue during any absence for which the employee is
receiving full pay.

 

[image1.gif]Unitil

System Policy

 

Subject:

System Policy - Human Resources



Wellness Policy Number HR 1.23 (G)



To:

All System Employees





From

: George E. Long, Jr. Effective: June 1, 2000



Supersedes HR 1.23 (G) 2/22/99

PURPOSE

This policy is designed to foster the health and safety of all employees by
encouraging and supporting activities that are known to maintain and improve an
individual's personal health.

ELIGIBILITY

Regular full-time and regular part-time employees who have successfully
completed their probationary period are eligible.

POLICY

The company will reimburse an eligible employee for out-of-pocket expenses of up
to a total of $100 per calendar year for any combination of the following
activities:

>  * Annual physical exams, including mammograms and other annual screenings
>  * Exercise facilities membership, such as a YMCA/YWCA, or a facility which
>    offers exercise equipment, track, racquetball, squash, tennis, swimming,
>    martial arts, yoga, etc.
>  * Exercise classes, such as aerobics, calisthenics, jazzercise, etc.
>  * Weight control programs, such as Weight Watchers, Overeaters Anonymous,
>    Jenny Craig, etc.
>  * Smoking cessation programs, including hypnosis or over-the-counter smoking
>    cessation aids.
>  * Health education classes, including courses on hypertension control, stress
>    management, healthy eating, CPR, First Aid, etc.
>  * Other fitness-related activities and exercise equipment

To receive a reimbursement for any of these activities, the employee must submit
a receipt of payment along with a description of the program to the Human
Resources department. The bill must include the name of the facility, total
cost, and date of services. The Human Resources department will then authorize
payment of the reimbursement directly to the employee.

The wellness benefit will not accrue from one calendar year to the next. All
unused reimbursements will be forfeited.

 

[image1.gif]Unitil

System Policy

 

Subject:

System Policy - Human Resources



Jury Duty Policy Number HR 1.27 (G)



To:

All System Employees





From

: George E. Long, Jr. Effective: June 1, 2000



Supersedes: 



HR 1.27 (G) 2/22/99

FG&E 6.1-5

E&H C.03.9 (G)

CECO C.03.09 (G)

PURPOSE



The Company recognizes that employees have a civil and legal responsibility to
participate in jury service or certain other mandatory court appearances from
time to time. Therefore, the Company will provide time off with pay to any
eligible employee required to serve as a juror or to participate in other
mandatory court appearances on a regularly scheduled work day.

ELIGIBILITY

Regular full-time, regular part-time, and temporary employees who have completed
their probationary period are eligible.

POLICY

Any employee summoned to serve as a juror in a federal, state, or local court on
a regularly scheduled work day shall be granted time off with pay to fulfill
such obligation.

An employee who is subpoenaed or served notice to appear in court or as a
witness or in a capacity other than as a defendant or plaintiff on a regularly
scheduled work day will be granted time off with pay for the duration of such
appearance.

An employee excused from jury duty for any full day must report to work on that
day. Employees are also responsible for reporting to work on any day they are
released early, if so requested by their managers.

An employee's manager will make no attempt to get an employee released from
serving on a jury, except at special request of the department head.

 

PAY



An employee required to perform jury duty or subpoenaed as a witness will
receive regular straight-time pay.

Hours spent performing jury duty or appearing as a witness even though not
actually worked will be counted as hours worked for purposes of computing
overtime.

A non-exempt employee who is required to report for work after jury duty and
works beyond his or her normal working hours will be eligible for overtime pay
for those extra hours.

ADMINISTRATION

An employee must notify his or her supervisor as far as possible in advance of
any absence for such purpose. The employee must present a copy of the summons,
subpoena, or written evidence requiring the court appearance.

To receive pay from the Company, the employee must provide a statement certified
by a court representative as to the employee's service as a juror or witness and
the dates and hours of attendance to his/her supervisor. His/her supervisor will
forward the statement to Payroll.

 

[image1.gif]Unitil

System Policy

 

Subject:

System Policy - Human Resources



Unpaid Leave of Absence Policy Number HR 1.34 (G)



To:

All System Employees





From

: George E. Long, Jr. Effective: June 1, 2000



Supersedes HR 1.34 (G) 8/1/99

PURPOSE

To define the company's policy on unpaid leaves of absence.

ELIGIBILITY

This policy applies to all regular full-time and part-time employees.

PROCEDURE

An employee may request an unpaid leave of absence for personal reasons which do
not qualify for other leaves of absences. An unpaid leave of absence will not
exceed six (6) months. Each request will be treated on a case-by-case basis and
is subject to approval by the employee's manager, Department Head, and the
Director of Human Resources.

The employee must submit the request in writing to his/her manager. The request
must include the period of time off requested and the reason for the request.

If the request is approved, the employee must use all accrued vacation and
Floating Holiday pay before going on unpaid leave. The employee will not accrue
vacation pay and Floating Holidays, and will not be paid for any fixed holidays
while s/he is on unpaid leave.

If the approved leave is for one month or less, the employee must arrange to pay
for his/her share of the premium for medical and dental insurance. The company
will continue to pay for his/her life and long term disability insurance.

If the approved leave is for more than one month, the employee must arrange to
pay for 100% of the cost of medical, dental, life, and long term disability
insurance in order to continue benefits.

Contributions to the employee's 401(k) plan will cease while the employee is on
unpaid leave.

The employee must make arrangements to continue to pay off any outstanding loans
before s/he goes on unpaid leave.

The employee will not be eligible for the following benefits while on unpaid
leave: workers' compensation, business travel accident insurance, new requests
for tuition assistance, new requests for the PC purchase program, and dependent
care spending account.

Time spent on unpaid leave will not count towards benefits that are dependent
upon length of service. The employee's service anniversary date will be adjusted
to subtract any time spent on leave for more than 1 month.

Prior to commencing a leave, the employee and manager will agree on a length of
leave during which the manager will guarantee reinstatement to the employee's
position. For any leave longer than this agreed period, the company cannot
guarantee reinstatement to the same or equivalent position with equivalent pay,
benefits, and other terms and conditions of employment as the employee held
before going on unpaid leave. When at all possible, the company will try to
reinstate the employee, if the job still exists.

If the employee does not return to work on the agreed-upon date, the employee
will be considered to have voluntarily terminated.

 

[image1.gif]Unitil

System Policy

 

Subject:

System Policy - Human Resources



Continuation of Benefits While on Policy Number HR 1.36 (G)

Long Term Disability/Extended Medical Leave

of Absence



To:

All System Employees





From

: George E. Long, Jr. Effective: June 1, 2000



Supersedes HR 1.36 (G) 8/1/99

PURPOSE

To define the company's policy on continuing benefits while an employee is
receiving long term disability (LTD) benefits on an extended medical leave of
absence.

ELIGIBILITY

This policy applies to all regular full-time and part-time employees who are
eligible to receive LTD benefits.

PROCEDURE

An employee who is disabled for more than 26 weeks due to illness or injury must
apply for LTD benefits in order to receive LTD benefits. In this case, an
employee's status is considered to be LTD/extended medical leave.

The employee may continue to participate in the company's medical and dental
insurance for as long as the employee is deemed to be totally disabled under the
LTD plan, or up until the time that the employee retires. The employee must
arrange to pay for his/her share of the premium for medical and dental
insurance.

The employee must apply for a Waiver of Premium for his/her life insurance to
continue life insurance coverage. This waiver will be subject to approval by the
life insurance carrier.

Contributions to the employee's 401(k) plan will cease while the employee is on
LTD.

The employee will not be eligible for the following benefits while on LTD:
business travel accident insurance, tuition assistance, PC purchase program, and
dependent care spending account.

Time spent on LTD will generally count towards benefits that are dependent upon
length of service.

An employee on LTD/extended medical leave cannot apply for an additional unpaid
leave of absence. If the employee does not return to work or retire when LTD
benefits end, then the employee's status will be changed from LTD/extended
medical leave to terminated.

